Mr President, I have risen to make a personal statement in accordance with Rule 145 of the Rules of Procedure.
I was astonished at the accusations levelled at me by the President of the Commission during a debate held yesterday in this House, accusations in which I was not named, but from which it was plain that it was myself they were intended for. Mr Barroso said that he had been surprised to hear certain members of a parliamentary group voice sharp criticism of a Commissioner, in this case the Commissioner for competition, when the same group had called strongly for the Commissioner in question to remain in that post. During these comments it was obvious that it was me he had in mind, as he even turned to face us while speaking.
I should like to note that Mr Watson has formally denied having said anything of the kind. He simply pointed out that the letter signed by Mrs Berès had been intended to show that the committee in question and members of this committee who belonged to the Group of the Alliance of Liberals and Democrats for Europe approved the appointment of Mrs Kroes. I believe that this is a crucial issue, as what right does the President of the Commission have to challenge not the substance of a Member’s arguments, but his rights and legitimacy? He has spoken of the unique relations that exist between Parliament and the Commission Presidency. What gives him the right to restrict a Member’s freedom of action?
Is Mr Barroso in charge of inter-group discipline? Is it to be the case, merely because he has held conversations, and conversations he has interpreted wrongly, that the freedom of action of each Member of this House is to be restricted? This is unacceptable, and I should like to ask that Mr Barroso provide a clear explanation of his statements before the vote at noon.
Mr Bourlanges, I note your personal statement, which will be followed up in the appropriate manner, in accordance with our Rules of Procedure.
The next item is the report (A6-0030/2004) by Mr De Rossa, on behalf of the Committee on Petitions, on the annual report of the European Ombudsman for the year 2003.
Mr President, thank you for this opportunity to address Parliament for the first time since the historic enlargement of the European Union and to present the European Ombudsman's annual report for 2003. I took up my duties as Ombudsman on 1 April 2003, following the retirement of the first Ombudsman, Mr Jacob Söderman. This report therefore covers his three final months in office, as well as my first nine months of work.
I would like to pay tribute to Mr Söderman for his excellent work and many achievements on behalf of European citizens, foremost of which is the establishment of the European Ombudsman as an effective, dynamic and well-respected institution, promoting openness, accountability and good administration.
I would also like to pay tribute to the outgoing Commission for all its constructive work for citizens during its term of office and in particular to thank Vice-President Loyola de Palacio for her collaboration and support. I look forward to working with Vice-President-designate Margot Wallström, whom I hope to be meeting soon in her new role.
The annual report for 2003 records the progress made by the institution of the European Ombudsman in handling complaints, promoting good administration and making itself better known to citizens, including, not least, the efforts to prepare the institution for enlargement and equip it to reach out to citizens in 25 Member States in the 21 Treaty languages.
In 2003, the total number of complaints received by the European Ombudsman was 2 436, representing a 10% increase on the previous year. In almost 70% of cases handled during 2003, help was provided to the complainant by opening an inquiry into the case, transferring it to a competent body or giving concrete advice on where to turn for prompt and effective action.
As I already indicated when appearing before the Committee on Petitions in April this year, the upward trend in complaints is continuing. In the first 10 months of 2004, there has been an unprecedented 54% rise as compared to the same period last year. I am confident that this does not reflect worsening administrative behaviour by European institutions, but rather an increased awareness by citizens of how to exercise their rights.
With the support and encouragement of Members of this House, we have made strenuous efforts in recent years to raise awareness among citizens of their right to complain. I am convinced that these efforts have contributed to the increased use that is being made of our services and was heartened to see that Mr De Rossa's excellent report acknowledges these endeavours.
In 2003, 180 decisions closing cases following inquiries were made. In 47% of cases, the inquiry revealed no maladministration. Such a finding is not always negative for the complainant, who at least has the benefit of an explanation from the institutional body concerned. In 28% of cases, the inquiry resulted either in the institution concerned settling the case to the full satisfaction of the complainant, or in a friendly solution. When a friendly solution was not possible, the case was closed with a critical remark or a draft recommendation was made.
Nine new draft recommendations were made during 2003, including one that led the Council to come into line with Parliament and the Commission by giving candidates in recruitment competitions access to their own marked examination scripts. If an institutional body fails to cooperate, I can put the matter before this House in a special report. I am happy to state that I saw no need to make such a special report concerning any of the cases closed during 2003.
Five new own-initiative investigations were launched in 2003, including an inquiry concerning the integration of persons with disabilities, particularly as regards measures to ensure that they are not discriminated against in their relations with the Commission.
Two own-initiative inquiries were closed with positive results during the year. One of these led the Commission to change its tender procedures by allowing unsuccessful bidders time to challenge contract award decisions.
Most of these successes could not have been achieved without the active cooperation of other institutions in answering complaints rapidly, fully and correctly. The 2003 report contains many examples of the institutions taking prompt action to settle cases brought to their attention and responding positively to the Ombudsman's proposals and recommendations.
When I address Members and officials of the European Union institutions and bodies in person, as I did eight times in 2003, I am keen to underline the value of reacting promptly and constructively to complaints. I would like to think that the Ombudsman can be seen as a valuable source of information for all institutions that wish to improve the quality of their administration. The ultimate goal for all of us must be to provide the best possible service to the citizen.
Ombudsman institutions and similar bodies now exist at national level throughout the European Union, including all the new Member States. The sole exception is Italy. Cooperation with these institutions and with their regional equivalents plays a vital role in improving the service to citizens through the exchange of information and experiences, the transfer of complaints between the European, national and regional levels and the provision of information to citizens about their rights under European law and about how to exercise and defend those rights.
The network of cooperation between the European Ombudsman and national and regional Ombudsmen throughout Europe, which comprises some 90 offices in 30 countries, was strengthened and intensified in 2003 with four high-level meetings in Athens, Valencia, Warsaw and Strasbourg. Such cooperation is reinforced through regular communication initiatives by the European Ombudsman.
When I took office in April 2003, I committed myself to reaching out to citizens in every Member State, to inform them about the work of the European Ombudsman. I therefore visited many Member States in 2003 and by 1 May 2004 had visited all ten accession countries. I met national and regional Ombudsmen, high government officials and members of the judiciary and presented my work to non-governmental organisations, chambers of commerce, universities, the press and EU representatives.
The regular Eurobarometer surveys suggest that these visits are effective in promoting awareness of the European Ombudsman, which often increases after a visit. Hits on the Ombudsman's website tend to confirm this. The sharp rise in the number of complaints and, indeed, the number of admissible complaints further bears this out. These information visits are complementary to the regular press and communication activities of the European Ombudsman which, in 2003, included over 80 speeches by the Ombudsman and the staff of the institution and a press release on average every nine working days.
Given the increased workload for the institution in terms of complaint handling, communications activities and liaison with national and regional Ombudsmen in the enlarged Europe, I proposed an increase in resources for the institution in the 2005 budget. I am grateful to Parliament for having responded positively to that call, thereby allowing me to continue to serve citizens effectively.
I wish to thank the members of the Committee on Petitions for their support and constructive proposals, as set out in Mr De Rossa's report, and to put on record my appreciation of the work and positive contribution of that committee in the previous Parliament and of its then chairman, Mr Gemelli.
Many of the issues identified in this report will have to be addressed by the institutions, including, not least, access to documents, the infringement procedure and the Ombudsman's Statute.
However, let me react to some issues that are of direct concern to me as Ombudsman. Firstly, we should not underestimate the importance of transparency in winning the trust of citizens. As the De Rossa report rightly points out, there is still room for improvement, as evidenced by the fact that the lack or refusal of information still accounts for the greatest proportion of admissible complaints to my office. Only last week, in response to a complaint from a Member of this House, I called on the Council to review its refusal to decide to meet publicly whenever it is acting in its legislative capacity. The Constitution for Europe provides for the Council to meet in public when considering and voting on a draft legislative act, but surely citizens should not have to wait until the Constitution enters into force for this basic advance in openness. I firmly believe that deliberating behind closed doors on issues that affect the daily lives of our citizens is something we cannot reasonably defend, especially now when all Member States have solemnly signed the text of the Constitution.
I was delighted to see that the De Rossa report emphasised the importance of the European Code of Good Administrative Behaviour, which elaborates on crucial elements of openness such as providing reasons for decisions and being service-minded and accessible in relations with the public. I too regret that the Code is not yet fully applied by all the institutions and bodies, but expect the incoming Commission to build upon the commitments of Mrs de Palacio and begin working promptly towards a European administrative law, as envisaged in the Constitution for Europe.
Secondly, on the Ombudsman's Statute, in order to maintain confidence in the institution, the Ombudsman must be able to investigate the complaints that citizens entrust to him as thoroughly and as rigorously as possible. During this legislature, I very much hope to have the opportunity to revisit the issue of the Statute, notably on the questions raised by the rapporteur regarding the Ombudsman's access to documents and the hearing of witnesses.
Thirdly and lastly, on enhanced cooperation with the Committee on Petitions, this is something that I am eager to develop. In direct response to the suggestion in the De Rossa report, I see only advantages in the committee becoming a fully integrated member of the European network of Ombudsmen and similar bodies. This network has proved a vital tool in terms of effective complaint handling and exchange of best practice. We will continue to strengthen the network, with the ultimate aim of ensuring that the rights provided for under EU law become a daily reality for citizens. I would therefore be delighted if the committee were to become fully engaged in this initiative. With Parliament's agreement, I will see to it that my office makes the practical arrangements to implement this proposal in the very near future.
Next year the European Ombudsman will be celebrating its first ten years of existence. It is my sincere belief that the relationships of goodwill, trust and understanding that have been built up over this period provide an excellent basis for further improving the quality of administration, to the benefit of citizens. The European Parliament and its Committee on Petitions are vital partners for the European Ombudsman in this regard. I look forward to ever stronger cooperation between our institutions in the future and I thank you very much for your attention.
. Mr President, I would like to begin by saying that having become accustomed to compressing my thoughts into 60 seconds, it is something of a luxury to have five minutes to expound upon any issue.
I would like to thank the Ombudsman, Mr Diamandouros, for his comments here today, particularly in relation to the report. I would also like to thank him for the excellent job he has done since his appointment. He has confirmed the confidence that this Parliament placed in him on his appointment in April 2003. In my view, he has more than justified that confidence. I would also like to pay tribute to the former Ombudsman, Mr Söderman, who undertook groundbreaking work in establishing the Ombudsman's office.
Mr Diamandouros has engaged in an astonishing level of activity, not only in dealing with the thousands of complaints he has received, but in preparing his office for enlargement and in visiting almost all of the Member States, including all ten new Member States.
One of the most striking statistics in his report – apart from the ever rising number of complaints, which the Ombudsman quite rightly points out is not necessarily a feature of deteriorating administration – is the fact that 75% of the complaints received by the Ombudsman's office did not in fact relate to his mandate. That is not necessarily a bad thing, because it clearly indicates that the citizens see the Ombudsman's office as a port of call for problems they have with European institutions. The Ombudsman very correctly ensures that all of those complaints are redirected to those bodies which can provide some redress for citizens, whether that is the Petitions Committee, the national Ombudsman offices, or other national institutions.
The role of the Ombudsman's office clearly is to ensure that there is good administration by the European Parliament, the Commission and the Council. The important role that the Petitions Committee plays is of course at the other side of that equation, where we seek to ensure that national governments and local authorities comply with European law in the interests of the citizen.
The report that we are dealing with today identifies a number of key reforms which in the view of the Petitions Committee need to be carried out if we are to ensure the democratic functioning of the European Union. Openness, transparency and accountability are key building blocks to building a European demos. We argue therefore that there is now a need, in the light of ten years' experience of the Ombudsman's office, to review its statute. This need is also a result of the establishment of OLAF and indeed the fact that, quite shortly, we are hopefully going to ratify a constitution which contains a charter of citizens' rights and which will clearly enhance the role of the citizen in Europe. The review must be undertaken by the European Parliament in cooperation with the Ombudsman's office and I hope that we can get review under way quite soon.
The Commission also needs to amend its procedures to allow parliamentary scrutiny and investigation by the Ombudsman of the infringement procedures. We are currently denied the right to scrutinise those procedures, which I believe is improper. The Council, in my view, must now accept Parliament's amendments to the Ombudsman's statute on access to documents, as the Ombudsman pointed out. This Parliament, through the Constitutional Affairs Committee and the Almeida Garrett report, pointed out that there was a need to amend that statute, because at the moment, Article 3(2) imposes restrictions in terms of the Ombudsman's investigative powers and, as it is currently worded, denies access to documents which can be refused on duly substantiated grounds of secrecy and accuracy. Access to documents from a Member State that are classified as secret may be granted only where that Member State has given its prior agreement. In addition, employees of the institutions called on to testify must speak 'in accordance with the instructions from their administrations and shall continue to be bound by their duty of professional secrecy'.
This is not an acceptable situation in this day and age. The Ombudsman, in whom Parliament and the other institutions have put their confidence, does not have access to documents and is denied access in this way.
Finally, I would also like to urge the Commission – pending the adoption of a legally binding code of good administration for all three institutions, which is provided for in the new constitution – to now buy into the voluntary common code which the Council and the Parliament are already applying. It would be right and proper that they should do that.
I have one final brief remark to make. This Parliament needs to review the manner in which the Council deals with Question Time in this House. I sat in on Question Time yesterday and the President-in-Office refused to answer virtually every single supplementary question put to him. I believe this to be contempt for Parliament and I intend to make a formal complaint, but I also believe we need to review how we deal with this. We either have a real Question Time where the Council is held to account in this Parliament, or we abandon Question Time entirely.
Mr President, Mr De Rossa, the Commission has read the report on the activities of the Ombudsman for the year 2003 with great interest. As you are aware, this debate comes at a critical time, when the new parliamentary term has just begun and the procedure for appointing the future European Ombudsman is underway.
During last year’s debate on the report on the activities of the European Ombudsman for the year 2002, the Commission took the opportunity to congratulate the first European Ombudsman, Mr Söderman, on the role he had played in establishing a European ombudsman system, and I would like to congratulate Mr Diamandouros, his successor, for the excellent work he has carried out. Mr Diamandouros took up his post in April 2003, and has improved the efficiency of the institution he represents in promoting good public administration and respect for the rule of law and human rights. The contribution he has made has been an invaluable one, both for the Commission and for the European public as a whole.
The Commission believes that the stepping up of contacts with national and regional authorities which act as mediators between citizens and public administrations in the Member States has made it possible to heighten the role of the European Ombudsman and bring the institution to the attention of the European public, something which the Ombudsman has highlighted. This is of paramount importance, as institutions which no one knows about will not be used, and their value will not be demonstrated. Both the Commission and the Ombudsman have taken note of the increase in the number of complaints lodged with the Ombudsman, and the Commission believes that this increase will continue as the effects of enlargement become apparent. Furthermore, I agree entirely with the Ombudsman’s comments to the effect that an increase in the number of complaints does not mean that the situation on the ground is lacking in any way; it simply means that citizens are gaining an ever greater awareness of their rights, and this can only be a good thing.
With regard to the handling of cases, the Commission is delighted that in many instances the European authorities have taken measures which are likely to lead to a solution.
As far as amendments to the Statute of the European Ombudsman are concerned, it is now up to Parliament to take the initiative and to take a majority decision, with the approval of the Council, as the Commission’s role will merely be to give an opinion. You can however be sure, ladies and gentlemen, that the Commission will examine any new initiative carefully and with an open mind.
The Commission did not wish to act hastily with regard to the Code of Good Administrative Behaviour, which will be binding upon all EU institutions and bodies. The inspiration for the Commission’s Code, which entered into force in November 2000, mainly came from proposals put forward by the Ombudsman. The first implementation report only covers the year 2001, and so we do not yet have the hindsight needed to put forward a proposal on an interinstitutional code. We will therefore continue to work on the basis of more thorough information to ascertain whether this Code needs amending, and, if so, how it should be amended.
The Commission concurs with Parliament’s proposals relating to EPSO, the interinstitutional body which was recently established to draw up reserve lists from among the best candidates in open competitions in line with the needs indicated by each institution. Selection procedures must respect the rules and practices relating to transparency and openness which have been established over time, thanks in particular to the Ombudsman’s activities.
The Commission supports Parliament’s call to the EU institutions and bodies to apply the Regulation regarding public access to documents. The Commission would like to point out that Regulation 1049/2001 will in future also apply to EU agencies, which should make it easier to resolve various complaints.
With regard to access to documents relating to infringement procedures, what matters is that the Commission has the room for manoeuvre it needs to conduct its enquiries independently. A balance must be found between the principle of transparency and the confidentiality necessary for dialogue between the Commission and the Member States. The Commission’s practices comply with the case-law of the Court of First Instance. The Commission has revised its working practices for infringement procedures which have been closed, and documents are frequently made available on the basis of a case-by-case analysis.
So, Mr De Rossa, Mr President, Mr President of the Commission, Mr President-in-Office of the Council, this is what the Commission has to say for the time being in response to the report that has been put forward. The Commission would also like to extend its sincere thanks, on its own behalf and on behalf of all citizens, to the Committee on Petitions for its excellent work. I should like to take this opportunity to remind the chairman of this committee that I myself held this office 15 years ago. The Committee on Petitions is making a tremendous contribution to citizenship.
– Mr President, the 2003 annual report submitted by the European Ombudsman to the President of the European Parliament and presented to the Committee on Petitions deserves to be approved by all of us in keeping both with Mr De Rossa's report and the relevant resolution.
However, our duties do not end with approving the annual report. We all need to take note of its basic conclusions and bear them in mind for further action.
We need to take account of the information given and to call for the lack of open character and absence of transparency in the operation of the European institutions to be addressed.
The fact that 75% of complaints do not come within the scope of the European Ombudsman does not reflect badly on the institution, because these complaints were referred to other agencies. However, what is important for us is the analysis of the 25% of complaints accepted, two-thirds of which relate to the European Commission, in other words, the Community institution which takes decisions which impact on citizens. Complaints were, of course, also made about the European Parliament and the Council, but for services such as the Personnel Selection Office.
One might, however, say that, even if we take account of the 40% increase in the number of complaints which Mr Diamandouros announced in 2004, few of the 425 million European citizens took recourse to the European Ombudsman, an institution which has already been up and running for ten years and which has been served with acknowledged success and strengthened by the presence of both the first Ombudsman, Mr Söderman, and his current successor, Nikiforos Diamandouros.
As the elected representatives of European citizens, however, we cannot permit that even one citizen should not enjoy the provisions of Articles 41, 42 and 43 of the Charter of Fundamental Rights, which now forms part of the Treaty establishing a Constitution for Europe, as approved by the Council. It may not recognise extrajudicial remedies, but if, in accordance with Article 1(2) of the new Constitution, decisions must be taken both as openly and closely to citizens as possible, the role of the European Ombudsman and of the administrative Commissioners is a guarantee of honest administration, the rule of law and respect for human rights.
Nor must we forget that our obligations to reinforce the efficiency of the institution must be implemented and we welcome the Commissioner's statements.
Finally, I would emphasise that it is to the credit of the European Ombudsman that he is conducting five own initiative investigations, the most exemplary being into the abolition of discrimination against the disabled on the part of European institutions.
As vice-chairman of the Committee on Petitions, I should also like to express thanks for the proper and mutual transmission of cases, for the benefit of European citizens.
. We would like to congratulate Mr De Rossa on his outstanding report, which accomplishment was certainly the outcome of hard work. We would also like to congratulate Mr Diamandouros on his outstanding speech in which he outlined his activity as European Ombudsman. To the socialists the most important thing is to reinforce the quality of democracy by placing the citizen in the centre of our work. Most of our goals were echoed in both Mr Diamandouros’ and Mr De Rossa’s report; however, there are lots of areas to be further improved in order to provide the best possible service to citizens.
First of all, we call upon institutions to act as if the Constitutional Treaty were in force, especially with regard to the Council. When acting as a legislative body, they should do so in a public and transparent manner. I especially welcomed the Ombudsman’s recommendation in this field. The strengthening of European democracy is not possible without openness and transparency and it is unfortunate that there is still no transparency and that the Council continues to act behind closed doors.
Secondly, we support the work of the European Fundamental Rights Agency. As you know, the committee has just recently published a discussion document. I sincerely hope that the committee will thoroughly and comprehensively consult those who are involved in the representation and protection of citizenship rights, namely the Committee on Petitions of this House and the European Ombudsman. The institution of the Ombudsman will be ten years old next year, and therefore it would be timely to review the reform of the Ombudsman’s status. Let us define the areas in which the institution of the European Ombudsman can be strengthened, for instance in the area of accessibility to documents.
Finally, I would like to welcome Mr Diamandouros’ commitment, with which he deepened mutual cooperation between the Committee on Petitions and his liaison network. I am grateful for his help with our information campaign, which aims to familiarise citizens with the rights granted to them by the Constitutional Treaty and to make known to them their right to petition Parliament and lodge a complaint with the Ombudsman. Mr President, dear colleagues, I would like to conclude my remarks by pointing out to you, as Mr Diamandouros has pointed out so many times, that the only way citizens will trust and believe in the Union is if their rights become part of their daily reality.
. Mr President, ladies and gentlemen, first of all I would like to congratulate Mr De Rossa on his successful and comprehensive report. The Nice Charter of Fundamental Rights of the European Union has improved the definition of the content of European citizenship, which had already been introduced by the Maastricht Treaty. The protection of the fundamental rights and freedoms of European citizens has thus made progress, in an improvement of relations between the Union and its citizens.
Even though they enjoy rights and are subject to Community rules relating to their activities, citizens today have few options for defending themselves against any cases of maladministration, and there is thus an ever more urgent need to guarantee civil coexistence in the best possible way and to come up with practical responses to society’s needs.
The Ombudsman’s task is to put forward appropriate solutions and to assert the fundamental rights and safeguards of the individual. The institution of the Ombudsman is the most obvious expression of that sovereignty which is rooted in the people, and which acts in defence of individual rights against the institutions, from which citizens ask to be protected. At heart, the European Ombudsman and the whole system of European local ombudsmen offer every citizen the opportunity to refer to them and, if necessary, to make use of their services, to make the European institutions more transparent and efficient, and to contribute to the Union’s enlargement to include other applicant countries, while fostering the development of a culture of protecting citizenship rights.
The European Ombudsman is, therefore, the port of call for any citizen who feels his or her rights have been violated: he may investigate and put forward solutions in cases of maladministration by the Community institutions and, if the conciliation solutions he suggests fail, he may make recommendations or refer the issue to the European Parliament.
According to the annual report which our Ombudsman has presented to us, to date he has been busy – and in this he has also been effectively aided by the network of European national and local ombudsmen – with a huge range of issues: tax provisions, project funding, rules on competition, discrimination on the grounds of gender, race, health, income or other reasons, late payments, contractual disputes, arbitrary discrimination, lack of transparency or the refusal of various EU institutions to provide access to information.
The importance of his timely and impartial actions is therefore obvious to all. His office, introduced into the Community system by the Maastricht Treaty of 1992, now mainly operates within the area of defending citizens faced with a jungle of regulations and orders, which are already extensive within individual countries, and which will become ever more complex as a more complete supranational legal system is built.
For this reason the European Parliament, in thanking the Ombudsman, ought to undertake to highlight the importance of his office, as well as the Committee on Petitions itself, which is its operational arm for analysis, monitoring and making proposals, so as to foster the process of democratisation and social cohesion. With the work of the European Ombudsman, assisted by the Commission and its technical systems, it is now possible to better consolidate the concept of European citizenship, to publicise and promote a culture of defence of the people in Europe, moving from a model of bureaucracy which weighs upon the EU institutions to one of defence of the people, and above all of power to the people – in other words, democracy in action.
In the light of this qualitative leap, I approve in organisational terms of the report which was presented to us today. In this way we will be able to continue to reinforce the system protecting human rights and fundamental freedoms, as well as the principles of cooperation and subsidiarity, in such a way that European citizens truly become masters, and not merely an electorate that is called upon to vote.
. Mr President, I would first of all like to congratulate the rapporteur, Mr De Rossa, on having produced such a sensible report and on his willingness to defend the amendments we have proposed to the Commission, sometimes by means of compromises.
The report on the European Ombudsman offers a very clear picture of the type of problems facing the citizens when dealing with European administration. Amongst other things, the report notes that, despite the work done, in particular by the European Ombudsman and his team, the citizens are still experiencing problems obtaining information and documents from the institutions. It is also necessary to do considerably more work to ensure that the process for selecting civil servants is more transparent and more based on merit.
This report also shows us that, if we want to ensure that the European Union is more accepted by the citizens, and that the citizens comply with the laws laid down by the Union, it is essential not to give the impression that some people are above the law. This does not just affect the European institutions, but also the Member States, since they participate in the development of Europe via the Council and they are equally responsible for applying European legislation.
In this regard, we have presented amendments stressing the need to take account of the Commission’s future role as guardian of the Treaties, particularly at this time, with the European Constitution about to be ratified. While we are all aware that the mandate of the European Ombudsman only applies, amongst other things, to the European institutions, his office plays an important role in terms of monitoring the correct application of Community legislation. I would therefore urge the European Ombudsman, in cooperation with Parliament and its Committee on Petitions, as well as the European Commission, to establish the necessary criteria to clarify when an infringement procedure should be opened and the principles on which those measures will be based.
Finally, I would like to refer to the amendments I have presented concerning the need to establish a general system of non-judicial measures, in order to give the citizens more power. This amendment is based, once again, on the fact that the role of the European Ombudsman is to give the citizens the opportunity to express their views on issues that affect them.
I welcome both the European Ombudsman's report and that of the rapporteur, Mr De Rossa, and congratulate them on their work.
Sinn Fein is committed to an EU that is accessible to the people. We support measures that make the work of the EU more transparent, accountable, efficient and effective. The citizens of the European Union demand and deserve institutions that deal with their concerns and complaints in a professional and open manner, and which are prepared to admit their failures and bring about adequate redress.
However, as the rapporteur makes clear in his report, a number of bodies, including the European Commission, have not adhered to recommendations and regulations on access to public documents. It is both regrettable and unacceptable that a number of institutions did not give full disclosure of documents to the Ombudsman's office. I want to reinforce the recommendation in the rapporteur's report that the Ombudsman should have unlimited access to documents in connection with any inquiries.
The work of the EU Ombudsman brings into focus the wider debate on accountability – or, more accurately, the lack of accountability – within the European Union. As welcome and as necessary as the work of the EU Ombudsman is, that office is not a panacea for the European Union's democratic deficit.
Let us be realistic and clear. Transparency, accountability and trust will not be secured through the effective operation of the EU Ombudsman's office alone. Significant political change is required. We must seriously go about the job of democratising the European Union. We must create an EU that complements the role of the Member State, not one that undermines it. We need an EU that allows local and regional democracy to flourish and which respects the sovereignty of Member States and their people. Without this reorientation the Ombudsman's role, however worthy, can only be overwhelmed by our democratic deficit.
. Mr President, I congratulate Mr De Rossa on his report, as well as the Ombudsman. Given the situation, aren't we lucky to have Mr Diamandouros! Please consider first, however, the situation that gives rise to an Ombudsman: a fundamental shift from real democracy to process democracy. It is a shift of power from the people to the bureaucrats, creating not a democracy, but a democracy-flavoured bureaucracy.
In a real democracy there is no need for an Ombudsman. People speak for themselves, directly through their votes and through local participation. If their representatives do not reflect their will, they are replaced. Do the people know that they have lost their power? They certainly have not been told. If a vote were a unit of currency and real power was an item in a shop, it would be interesting to compare our buying power now to that we enjoyed 20 years ago or 20 years before that. I believe we would find that there has been a cheapening of democracy. At some level people know that their democratic currency has been devalued. A growing awareness is mirrored in the chronically low election polls in European elections.
In view of this democratic deficit, I must be thankful that we have an Ombudsman to fight our corner – a corner that, in a democracy, we should be able to fight ourselves. I am even more thankful that given the endless, faceless bureaucracy that people have to deal with in our process democracy, we have, as this report points out, a well-intentioned Ombudsman.
In the meantime, even as I direct constituents to the Ombudsman, I will continue to insist on a return of power to the people, which will lead to a real democracy.
.  Mr President, Mr Ombudsman, ladies and gentlemen, I have taken the floor not only on behalf of the Union for Europe of the Nations Group, but also as Chairman of the Committee on Petitions. Extremely close cooperation exists between the Ombudsman and the Committee on Petitions, as both these institutions deal directly with citizens’ concerns, as well as contacting citizens directly and being directly contacted by citizens. Nowadays, it is often said that EU institutions are removed from the life of citizens. When the public feels that it has no connection with what is happening in the European Union, the office of Ombudsman and the Committee on Petitions are institutions to which all citizens can turn with their concerns and be sure that these concerns will be dealt with, or at least that they will receive a satisfactory explanation.
Citizens’ problems are of paramount importance, and the roles played by the Ombudsman and the Committee on Petitions are therefore also of great significance. We cooperate very closely with the Ombudsman, and believe he does a very good job. As well as cooperation between the Ombudsman and the Committee on Petitions, cooperation also exists with this House in the case of extremely important matters, including those which Parliament examines on the initiative of the Ombudsman and those upon which the Committee on Petitions has given an opinion. It has now become abundantly clear that the role played by the Ombudsman, an institution set up in opposition, so to speak, to the other institutions, is a fundamental one.
Today we are examining the report for the year 2003, upon which Mr De Rossa has spoken on behalf of our committee. We have a very high opinion of the Ombudsman’s work. I should merely like to add that, for obvious reasons, the institution of ombudsman never used to exist in Communist countries. It was only as Communism declined, in its final days, that the post of ombudsman was created in Poland. This post is gaining greater authority in my homeland with every parliamentary term. It was also a pleasure for me to hear that Mrs Reding, the Commission representative, once held the post that it is my privilege to hold today.
Mr President, I am speaking on behalf of the New Italian Socialist Party. I am the mayor of a small town just outside Rome and, in the course of my administrative duties, I have had occasion to remark on the importance of the role of the ombudsman, as an interface and filter between the administration and citizens.
Although he operates in a different context, the European Ombudsman must – or ought to – be a modern, effective and efficient point of contact between the Community institutions and Europeans, bringing us closer to making a reality of every citizen’s fundamental right to sound administration conducted by means of transparent and fair criteria, as enshrined in the Nice Charter.
I welcome the course that has been embarked upon, of instituting a network of ombudsmen and other national and local bodies to which the complaints may be referred where the Ombudsman does not have jurisdiction. Efforts to create a complete and useful system of extra-judicial resources for European citizens should be stepped up.
Additionally, following these first months of work as a member of the Committee on Petitions, I must nevertheless say that, as demonstrated by the data in the report we are debating, excellently drafted by Mr De Rossa, there is still considerable disinformation and confusion over the precise areas of competence of the European Ombudsman. Even though in 2003 work progressed in due fashion, in accordance with the procedures, it is important to make a significant change in the way that individual European citizens perceive the Ombudsman by bringing his office, which up to now has been too remote, closer to daily life.
The hoped-for review of the Ombudsman’s statute ought to focus on this aspect to increase the real, concrete chances of finding solutions to the problems submitted to him. We need a European Ombudsman who can become a genuine link between the Community, the and the institutions which govern it.
Mr President, I wish to place on record my thanks and those of Parliament first and foremost to Roy Perry, my predecessor, who did so much to enhance the role of the Committee on Petitions, of which the Ombudsman's role is such an important feature.
I would also like to congratulate Mr De Rossa on a cogent report, and join him in thanking Mr Söderman for his services as Ombudsman and Mr Diamandouros for his time served to date.
I wish to make five quick points. One, the Commission should reconsider its antipathy to a more open and effective control of Member States, particularly in regard to the implementation of Community law on public access to documents relating to the infringement procedure. Two, the Code of Administrative Behaviour should be observed by all the EU's institutions and bodies, not excluding the Commission itself. My Group will press this cause until it is achieved.
Three, my Group is wholly in support of an increase and improvement in the Ombudsman's investigative powers. Four, we have heard that 75% of the complaints are declared inadmissible. We must have a continuing education campaign throughout the European Union to improve the awareness of the Ombudsman and indeed the petitions procedure amongst our citizens. Five, finally I would urge the Commission and the Council to insist on – indeed to demand – firm deadlines by which responses to the Ombudsman, the Committee on Petitions and, above all, to the petitioners or complainants, are made. As a school report might say, all in all, so far so good.
Mr President, I too would like to congratulate Mr Diamandouros and the rapporteur on their work.
I should now like to turn to Regulation (EC) No 1049/2001. Contrary to criticism, the regulation on public access to documents works quite well. I urge the Commission to accept our demand for a revision of that regulation, especially in respect of the new Constitution. If the Council is to meet in public when it acts in a legislative capacity, we need a definition of a 'legislative capacity'.
I should like to mention Mrs Sinnott's remarks. It seems she has left the Chamber, but she indicated that the Ombudsman is a manifestation of an undemocratic process. Is she stating that the Scandinavian countries with an ombudsman enshrined in their constitutions are undemocratic? If that is what she means to say, then she should apologise.
I should also like to say to another honourable Member, who I believe is a member of UKIP – she must be sleeping! – that the role of an ombudsman reinvigorates and reinforces the democratic process. It is a part of the appeal process and it is about recourse to natural justice.
With regard to the infringement proceedings, I do not share the opinion that the infringement proceeding process is being abused by the Commission. The infringement process often leads to a judicial process. To make such documents public before a decision to go to the courts is made is to undermine either side in that legal process.
I thank Mr Diamandouros and the House for listening so politely.
– Mr President, ladies and gentlemen, the biggest majority at the European elections last June was won by the abstainers. European citizens would all agree that they sent a clear message in every direction. They do not feel that Europe expresses their views, concerns them or protects them on a daily basis. In particular young people, women and socially excluded groups of citizens in general ascribe the disdain which they experience on a daily basis to the policy of the European Union.
Nonetheless, compared with this more general trend, we see that European citizens' confidence in the institution of the European Ombudsman has risen astronomically. As the statistics show, complaints by European citizens this year alone are expected to increase by 40%. If we interpret these statistics, apart from confirming that the institution was worthily represented both by Mr Söderman and by my compatriot, Mr Diamandouros, we find that European citizens are rewarding an institution which satisfies the obvious for them, by which I mean access to the institutions of the European Union. However, what is needed in order for the institutions to function better and be considered worthy, apart from the personalities which represent them, is for them to be strengthened.
We often speak of the democratic deficit, of the lack of transparency or political will in a way which automatically forces my generation to classify them using political . So let us therefore simply stop stating the problems and let us look for feasible solutions, solutions in deed, not in word, while at the same time supporting the institutions.
It is, of course, a fact that the new Constitution safeguards the institution of the Ombudsman and promotes, perhaps not perfectly, but certainly better than today, transparency and democratic participation in the Union. If we support both, perhaps at the next elections we shall be surprised, this time pleasantly. Perhaps we shall start to regain the confidence of the citizens and convince them to participate more in the common ventures of Europe.
Europe is changing. That was the slogan of the last European elections. Personally, I am convinced. However, it is up to all of us to change in a positive direction.
Mr President, where there are systems there will be failures, and despite the comments by Kathy Sinnott, we have a very effective Office of the Ombudsman in Ireland and we are a democracy, so both go hand in hand. I note that 2,500 complaints were received by your Office in 2003. In my view that is very low. In Ireland roughly the same number of complaints are made annually, and we are rather small compared to the EU. I also note, however, that there was a 40% increase in the number of complaints over the year in question. I suppose that is because of the work you have done in making your office more familiar to the public. I do not think it is because the EU institutions work better than Member State institutions. All institutions suffer from the problem of protecting themselves rather than looking after the public.
I know that many of the complaints you receive do not fall within your remit, but this serves yet again to prove the point that citizens simply do not know where to turn when they run into administrative and other difficulties. As a newly elected MEP I too have difficulties with this Institution, so I share the problems that the citizens have. I would like to say that, in general, a more client-focused approach by all of the institutions would make you redundant, though I do not think that will happen in the near future.
At national level, at least in Ireland, the Office of the Ombudsman has been a very positive force for change. It has changed the system and the culture, and I believe that your office should be a similar force for change, not just a problem-solving office for the individual but one that can change the system for all citizens and for the better.
I wish you well in your work.
Mr President, in 2003 the European Ombudsman dealt with 363 inquiries. Of the 2 436 complaints received, 250 of those inquiries were initiated in 2003 and 110 were inquiries which were not closed at the end of December 2002. I would like to make two observations about these figures. Firstly, on the face of it this seems a very small number of inquiries compared with the complaints received and begs the question, even if the EU citizen knows that the European Ombudsman exists, does he or she know what he know what he actually does?
It may upset the consensus here this morning, and I do not mean any offence by this, but could many of the new Members of this Parliament even name the Ombudsman? I doubt very much that they could. I would like to point out that 66.9% of those inquiries related to the European Commission – so much for the Commission as guardian of the Treaties. However, for fear that we will become complacent in this House, 10.7% of the inquiries referred to the European Parliament, the second highest number.
Secondly, while the 10% increase in complaints to the Ombudsman is not to be welcomed, we should recognise and interpret these figures within the context of the efforts that the office has made to increase its profile. However, could the 54% increase announced today by the Ombudsman be connected to the fact that a lot of Members of the European Parliament were in election mode and generating publicity? I note what has been said about EPSO and I would urge that greater efforts be made to remove the difficulties which exist there.
In conclusion I would like to reiterate the importance of the many roles of the Ombudsman and to wish him well in his duties.
. Mr President, I very much appreciate the willingness of the House to listen to my concluding remarks. I will be very brief. I wish to thank all the Members of the House who honoured me with their remarks for the constructive nature of those remarks.
I wish to thank Mrs Reding for her comments and to point out that, as 13 years ago she was chairman of the Committee on Petitions, she has the experience needed to appreciate the kind of work done by that committee and by the Office of the Ombudsman.
I wish to thank Mr Libicki, chairman of the Committee on Petitions, for his comments, and to assure him that I look forward to working closely with him in promoting the joint and common goals of the Ombudsman in that committee.
I will not answer all the comments individually, but would like to make some general points. I would urge the Commission to revisit the issue of the Code. The Commissioner might have been too modest in saying that she does not have the information at the moment to be able to assess the possibility of moving forward. To the extent that this is possible, I assure her that I am at her and the Commission's disposal to help move this issue forward for the benefit of all citizens.
Access to documents, transparency and the promotion of non-judicial means are, and will remain, at the top of my priorities.
Let me conclude by making three remarks. In addition to the 54% increase in complaints this year, we have also experienced a 62% increase in admissible complaints. This suggests that more and more people are coming to us for the right reasons. That suggests, in turn, that we have been successful in informing people of how to proceed correctly and about what we can do for them.
My second point concerns the fact that 70% of the complaints were made against the Commission. This clearly does not suggest that the Commission is working worse. It simply reflects the fact that it is with the Commission that the vast majority of citizens have dealings. It is inevitable that the majority of complaints made will be against the Commission. The degree of resolution and cooperation we receive from the Commission is high. I will keep on top of this situation, and remain very conscious of the need for me to act as a control mechanism in respect of the institutions, including the Commission.
Lastly, I want to go on record again in thanking Mr De Rossa for his report, thanking the Committee on Petitions and thanking this House for its support. I remain committed to serving the citizens with your cooperation and support.
The debate is closed.
The vote will take place shortly.
I would like to welcome the delegation of the Swiss Federal Assembly, chaired by Mr David Eugen.
The delegations from Switzerland and from the European Parliament are holding their twenty-third inter-parliamentary meeting today in Strasbourg.
I would like to stress the important role played by the inter-parliamentary meetings between Switzerland and the European Union in terms of promoting cooperation and mutual understanding between our citizens.
On behalf of the European Parliament, I wish them a fruitful and productive meeting.
I would also like to welcome the Delegation of the Parliament of Azerbaijan, headed by Mr Siruz Tebrizli, Chairman of that Parliament’s Committee on Human Rights and head of Azerbaijan’s delegation in the Parliamentary Committee on EU-Azerbaijan Cooperation.
That delegation is here for its annual meeting with the delegation of the European Parliament.
I wish them a happy stay in Strasbourg.
(1)
. Mr President, I believe that we share a common ambition: a strong and independent Commission that can drive Europe forward with this Parliament and with all those who have that same vision.
I take note of the resolution on which you have just voted. I look forward to examining it closely. However, my first impression is that it can provide a good basis for us to reach agreement on how we will work together over the next five years. These arrangements should be formalised through an early updating of the framework agreement adopted in 1999, to guide the cooperation between our two institutions. I would only ask that our agreed approach takes account of our respective roles and obligations and the European Union Treaty.
Before dealing with detailed points set out in point 5 of your resolution, let me reconfirm that I stand by my commitments regarding the creation of a Commissioners' Group on Fundamental Rights and new proposals in this important area.
Turning to the specific issues in point 5, let me give a first response.
With regard to points 5 (a), (b) and (c), as I indicated yesterday, I have sought and received a commitment from my team that the Commissioners will resign if I ask them to do so. I will examine very seriously any criticism expressed by this Parliament regarding the performance of Commissioners. I stand ready to explain to Parliament the conclusions that I draw. In this way we are affirming the principle of individual responsibility of every Commissioner, without calling into question the principle of collegiality for which, under the Treaty, the President of the Commission is guarantor.
With regard to the replacement of Commissioners, we must make a distinction between the current situation, which foresees no role for either the Commission President or Parliament, and the future situation under the Constitution. The Constitution will bring the procedure for replacing Commissioners closer to the procedure for the confirmation of the Commission at the start of its mandate. In this transitional phase, I can therefore agree that new Commission members should not appear officially before this Parliament until they have met with the relevant parliamentary committee.
As regards their appearance before Council, that is not entirely in my hands, since a nominated new Commissioner will have to carry out duties linked to his or her portfolio. In the event of a reshuffle of my team, I accept a similar obligation that Commissioners whose portfolios change should not appear officially before this Parliament until they have met with the relevant parliamentary committee.
With regard to points 2 and 5 (d), your resolution suggests that we have not yet taken the necessary steps to avoid potential conflicts of interest. Yesterday I explained the detailed arrangements for dealing with potential conflict of interest problems that might arise in a portfolio. Let us now implement them. We will have the opportunity to assess their effectiveness at a later stage. I will make any further changes that prove necessary in the light of experience.
With regard to point 5 (e), as I indicated in July, I share Parliament's view of the need to strengthen multiannual programming and strategic planning, together with the Council. I will therefore present to you in January draft proposals for the five-year strategic objectives of the Union, which should be jointly adopted by all institutions. I will listen to your debate on the subject in December and take account of your main concerns. This anticipates this important new area of cooperation, also provided for in the Constitution.
Now points 5 (f) and 5 (g). Our relationship must be built on trust and regular contacts. My team will therefore give priority to appearing before this Parliament. Both I and Vice-President Wallström intend to maintain regular and active contact with the Conference of Presidents. The announcement of Commission decisions and proposals to Parliament reflects the current arrangements under the framework agreement, which I am, of course, willing to respect.
Nevertheless, I believe that this has not always been implemented satisfactorily, either for the Parliament or for the Commission, particularly as regards communicating effectively to the wider public what the Union does. I hope that we can discuss improvements to this arrangement, focused on identifying the most important proposals deserving the attention of Parliament and our joint communication effort. Presentation of these proposals should be timed as far as possible to coincide with plenary sessions. If we can do this, I would argue for greater flexibility on other more routine initiatives.
Point 5 (h). The Commission already explains how it will follow up the positions of Parliament on legislative proposals. Experience shows that this mechanism is useful and I will be happy to extend it to positions taken by Parliament in cases other than legislation.
Point 5 (i). We need to distinguish between issues related to the flow of information between the Commission and the European Parliament and issues linked more generally to access to European documents covered by existing legislation (Regulation 1049/01)
I am happy to look with you at ways of improving the flow of information between Parliament and the Commission. As I stated last July, it is a fundamental requirement for this Parliament to provide democratic oversight.
In relation to Regulation 1049/01, we should consider practical experience with the rules on access to documents. Nevertheless, we should not forget that those rules have been enforced for only a little over two years. We should not therefore plan an immediate review, but rather agree a timetable for a review during the lifetime of this Parliament.
Since the rules on access to documents were agreed by codecision, we should not forget that this is an area where the agreement of the Council will also be required.
Point 5 (j). The main guidelines of the code of conduct governing the behaviour and operation of the new Commission have already been endorsed by my team. I am willing to inform the European Parliament of any changes to the provisions of the code on conflicts of interests or ethical behaviour and will take due account of any views it expresses on such changes.
Point 5 (k). I believe the common approach to setting agreed priorities and planning our work and the more regular contacts between our institutions will help to improve the flow of information in these two areas. However, we should look at possible improvements in the light of current experience.
Mr President, honourable Members, generally speaking I consider this resolution a good basis. Vice-President Wallström and I will work with you constructively, addressing the points I have just made and any others that our two institutions might think appropriate, with the aim of reinforcing the roles of the European Parliament and the Commission in their work for Europe.
Mr President, ladies and gentlemen, over the past few weeks we have been witness to what I believe to be a valuable exercise in European democracy.
Not once have you heard me utter a single word in criticism of Parliament, even during the most difficult times and even when no agreement could be reached. Quite the contrary, I have always given you constructive answers, which were proof of my desire to cooperate with your institution.
It is my opinion that we have now resolved all the problems in a spirit of compromise, and, after all, the only way in which Europe can be built is in a spirit of compromise. It is impossible to please all the people all the time; compromises must always be made. We have reached an outcome which is, on the whole, satisfactory, and I am delighted at this fact. We owe it to the people of Europe to ensure that the European institutions which come out of this exercise are stronger and better able to meet the public’s expectations. You will be aware of what these expectations are: more growth, more jobs and a strengthening of the European model, which combines reforms and economic dynamism with solidarity and social cohesion. You have before you a competent and efficient Commission, and I can assure you that as its leader I will devote all my energies to achieving these objectives and to ensuring that the men and women of Europe notice what has changed. I am counting on your support.
.  Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, the European Parliament has just adopted, and by a very, very large majority, a resolution which – I am firmly convinced – represents further progress towards a more parliamentary European Union. It is clear from this convincing result that this House is united in its desire to work constructively with the Commission while also exercising its parliamentary and democratic control over it.
Our resolution expresses a desire for a good working relationship between the Commission and this House. The Commission and Parliament need to regard each other, in principle, as allies, and that not only because of the attitude of some governments. Necessary though it is that this House should monitor the Commission, we would have you know, Mr President of the Commission, that we are, in principle, always shoulder to shoulder with it, for it is an important European Union institution. When acting as the guardian of the Treaties and watching over adherence to the law, you will always have us, the Group of the European People’s Party (Christian Democrats) and European Democrats, at your side.
As you mentioned in your response, we want to implement the content of this resolution in the form of a framework agreement with you, just as we had done with the Prodi Commission, and we should start working on that together soon. It will then be for Mrs Wallström, as the future Vice-President, to continue the work of her remarkable predecessor Mrs de Palacio, with whom we negotiated the framework agreement.
What is very important is what we have resolved as regards the confidence that we place in the members of the Commission or deny them, and, if Parliament adopts a motion of no confidence in one of them, it is then that you, Mr President of the Commission, must give serious thought – as is already stated in the agreement with the Prodi Commission – as to whether you should dismiss him or her. If you do not do as this House demands, then you must appear before it to justify yourself, and that, in parliamentary terms, represents an advance over the situation that existed before.
At no time in the course of the next five years must your Commission include among its members anyone who has not gone through the parliamentary process. If changes are made in the Commission, for whatever reason, we insist that every new member of the Commission should undergo hearings in this House. That is what it says in the resolution, and we are going to make sure that it is in the framework agreement.
It is good to see the whole college of the Commission here, and what we expect of you throughout your mandate is that you should always give an account of yourselves to Parliament whenever it – through the plenary, its committees, or any other of its bodies – so demands. When Parliament summons you, your presence before it takes precedence over all other commitments you may have made, and that is important, for it is to Parliament that you are responsible.
On this we will insist, and – in view of the widely divergent conduct of the members of the former Commission in their dealings with this House – we will be very vigilant to see that this is actually done.
Your strategic programme will be very important, and we expect you to present it in January. In an earlier resolution, the Conference of Presidents had in fact decided that, had the process not been delayed, we would have had a debate in November, in this part-session, on what this House’s expectations of this are. We have now decided that the House will set out its principles in a resolution in December. It is then that you can, and must, not only take note of Parliament’s positions, but also bring them and the Commission’s strategic programme into line.
Let me also say that our group finds it regrettable that the motion on subsidiarity tabled by the Union for Europe of the Nations Group was not adopted. It is our contention that, where Europe has the competence to act, it must do so, with strength and reason, but it must not claim every task and role for itself; there are still the municipalities, the districts, the regions, and the nation states. Each of these four levels has its own tasks to perform, and that is why we adhere to the principle of subsidiarity.
Let me conclude by saying that our group will, today, be united in expressing our confidence in you. While being alongside you, we will express criticisms in a positive way, but will also be determined to exercise our right of parliamentary control, and so, with that in mind, we wish you, Mr President, and your college of Commissioners, all the best and every success for the next five years.
.  Mr President, ladies and gentlemen, I would like to quote from something once said by Willy Brandt, a great European, a Member of this House, and one of the most significant of MEPs. Willy Brandt said that the European Parliament was not given rights; it had to fight for them. This House has indeed fought for rights for itself over the past three weeks, and we can all take pride in the fact that it succeeded, for we have put a stop to a trend – the trend towards excessive governmental power in the European Union. We have made it clear that Parliament, being the freely-elected representative assembly of the peoples, is equal to, and possesses the same prerogatives as, the bodies representing the states and their governments.
What we have seen happening here in this House over the past three weeks is a demonstration of how far democracy has advanced in Europe. This struggle against governments, and also against executives with which one does not agree, is what parliaments are elected for; it is the reason why they exist, and it is in order to engage in this struggle that delegates are elected to parliaments. If our struggle is attended by the same success as we have had, we gain – as we have all noticed – popular confidence in our institution. People understand that. From the North Cape to Sicily, from the Azores to the border with Russia by way of East Frisia, they understood what this struggle was about. Their approval of this Parliament of ours has never been as high as it is now, and that is something we should make use of. It makes this institution stronger.
Both institutions – Parliament and the Commission – have come out of this process stronger, and you, Mr President, with the Commission over which you now preside, have every opportunity to bring about change. Let me pick up what you said about a blind date, which was a fine phrase to choose. Some blind dates can be exciting; not all of those you have been on were. If you no longer want to go on blind dates, then tell the governments, quite plainly, that the procedure under which you, Mr Barroso, have to accept everyone they propose to you, and then pay the political price for their proposals – that, with the Barroso Commission, that procedure has come to an end.
If you do that, both you and the Commission will be winners. You will both be the stronger for it.
In the debate that has gone on over the past few weeks, we have concentrated on core messages. If I may remind you of the hearings and of what came out of them – for it was from these that the conflict arose – these core messages can be summed up in one sentence, which is that a broad majority in this House stood up in defence of the civil fundamental values of the European Union. The freedom of opinion of each and every individual is indeed one of these, but another is the right of Parliament to decide who shall join the executive and who shall not. Yet another is the strengthening of democracy. The freely-elected assembly of the people has come out of this with renewed strength, and that is a good thing. It is a good thing, because without it, we cannot treat one another as equals.
President Barroso, you are quite entitled to criticise Parliament. I can recall how, in one of this House’s debates a few days ago, you certainly did have criticisms to make, albeit of only one side of this House. You are quite entitled to do that, but we are obliged to check up on what the executive does. So let me repeat that we will, whenever – and I mean whenever! – incompatibilities arise, and whenever we think your Commission or the policy guidance are going in the wrong direction, take exactly the same action as we have done over the past three weeks.
The interplay between the executive and parliament at European level lies in the fact that you have the monopoly of initiative, while it is our duty to ensure that the laws made are just and socially balanced, and that is precisely what we will be doing over the five years that lie ahead of us.
What we learn from the experience of history is that more democracy always brings with it more social justice. For that reason, the democratic progress we have achieved is, for us, the beginning of a battle that we will be waging for five years. I said it yesterday, and I shall repeat it today, that Europe’s social achievements, which have come to pass in the Member States, cannot be sacrificed at European level. It is there that they must be secured, and this we see as your Commission’s crucial task. We in the Socialist Group in the European Parliament will approve the proposals you have put forward today.
A number of Members in our group are not yet convinced and will not be giving you a vote of confidence today. It is now for you, over the coming years, to win them, too, over to your side. The Socialist Group in the European Parliament approves your proposal. I wish you success in working for social cohesion and social justice in Europe.
Mr President, today a majority of Liberals and Democrats will vote for Mr Barrosso's Commission. Some of our Members will not. There is work to be done and we feel on balance, Mr Barrosso, that your Commission is now ready to do it.
My Group listened to your closing remarks in the debate last night with some concern. Frankly, we listened with concern about your ability to understand this House. I was surprised to hear you say that a political group had been given a veto over the movement of a Commissioner, because we all know that is a privilege normally reserved for national capitals. I was surprised to hear you suggest that a political group in this House had tied your hands, because I thought they had already been tied in Rome, in Budapest, in The Hague!
If the group you referred to was mine, I am not aware of it issuing any statements insisting on any of the Commissioners being kept in their post. Indeed, I have said publicly that you must have the freedom to make your own decisions on the distribution of portfolios for your new team. We want you to have that freedom.
You blamed the House for the lack of freedom to manoeuvre when, in fact, we have worked with you to build this compromise and when not one of us in this Parliament faces the European government that we might have chosen for ourselves.
The approval process for the Commission does not end here. This House is not in the business of granting tenure. Today you get your driving licence. Tomorrow we start on the rules of the road.
We want a new framework agreement because without the ability to scrutinise your Commission effectively, we cannot do our job properly. Parliamentary oversight without some possibility of sanction is paper tiger democracy and we want something better. A month ago we insisted on something better. The motion for a resolution tabled today makes it clear that we do not take lightly the issues of propriety or competence or conflict of interest for any Commissioner in any portfolio. Where concerns exist, this Parliament will be watching. Liberals and Democrats will be watching.
I welcome your willingness to renew the framework agreement on stronger terms. We do not want to tie your hands or hold you hostage. Every power that Parliament gains carries with it a burden of responsibility and that is something we must shoulder along with you and your college. But good European government means accountable European government as you have said yourself.
Mr President-elect, Liberals and Democrats offer you a licence to get to work. You will have our constructive partnership, but we do not have the gift of authority. That is something that you and your Commissioners will have to earn: every day, every month, brick by brick, in this stronger, closer European Union.
Mr President, ladies and gentlemen, times are changing. The notion of ‘all power to the imagination’ has been replaced today by ‘all power to hypocrisy’, and it is very clear what is happening. We showed that the majority of the Members of this House did not agree with the chairmen of Parliament’s largest groups, including the Chairman of the Group of the European People’s Party (Christian Democrats) and European Democrats, the Chairman of the Group of the Alliance of Liberals and Democrats for Europe, and even, at one point, the Chairman of the Socialist Group in the European Parliament. A majority of Members believed that we should be more vocal in our criticism of Mr Barroso’s proposals than the chairmen wanted to be. This has been the truth of the matter over the past few months.
Yet we have now suddenly discovered that all our criticisms of this Commission were only of limited value. Mr Barroso delivered a strong and forceful speech to this House in July in which he told us that he would not obey the wishes of Mr Chirac or Mr Schröder. Now, however, he is telling us that he will obey the wishes of Harry Potter, alias Mr Balkenende; this is a compliment to Mr Balkenende, by the way, as I am a big fan of Harry Potter. Yet why does the Dutch Prime Minister receive a thumbs-up with regard to Mrs Kroes, whereas Mr Schröder was refused a super-commissioner?
The independence of these great democrats is truly astonishing. Mr Poettering himself said in a television interview that the presence in the Commission of Mrs Kroes, who has so many scandals behind her, would not be tolerated. Yet today no one is interested in discussing the problem, which nonetheless remains a problem, that we now have a Commissioner responsible for competition who is unable to stand for the independence of the Commission as she is the product of her history. Seen in such a context, the situation really is unthinkable, and I should like to say to those many Members of this House who are critical of the sections of the Commission that have remained unchanged that by voting ‘yes’, and by giving Mr Barroso a blank cheque in doing so, you will undermine your criticism.
We are well aware that Mr Barroso will gain a majority, but why on earth should he be given a majority which will allow him to walk all over us when it comes to policy-making? To all of you who consider yourselves politicians today – and I am addressing all those who are still wondering whether they should vote for, vote against or abstain – I should like to say that I am aware that the rest of you are followers, not leaders, and indeed the majority of the PPE-DE Group would have voted in favour of the Commission last time. When one is a follower, one remains so from beginning to end; my remarks are therefore not directed at you, but at those who did not wish to hand Mr Barroso a blank cheque. I ask you to think it over, to vote no or to abstain, in order to prove that we take a critical stance and that Mr Barroso has made another poor job of his proposals.
Mr President, Mr Barroso, in a few moments your Commission will be sworn in. Yet we believe that this is an illusory success, as it is the product of one of these top-level schemes that give rise to the crises they are intended to resolve. The Commission is now as good as in place, but it has had an easy start compared with what is to come. Five months ago, a clear majority of European citizens showed their deep disaffection with the European institutions, accusing us of building a Europe in which they felt increasingly lost. Since your appointment, Mr Barroso, have you sent any kind of message to these citizens which is likely to imbue European integration with renewed meaning?
Firstly, you have achieved celebrity by surreptitiously attempting to give the Commission a slant which in other climes would pass for being neo-conservative, in assigning the highly symbolic portfolio of freedom, security and justice to a proponent of an obscurantist and old-fashioned mode of thinking. This caused a general outcry in many sectors of the European public, an outcry you had not anticipated, and it is much to Parliament’s credit that it echoed this feeling by halting last month’s proposal in its tracks. Yet it is not to the credit of the President of the Commission that he has once again entrusted such sensitive tasks to someone from the same government, which is the least credible of all the European governments in terms of justice and the defence of freedoms.
Secondly, you have given still more impetus than your predecessors to what is at the root of the European public’s crisis of confidence in the Europe being built today, a Europe based on the trend towards neo-liberalism and the cult of ‘everything for sale’. In this respect, your refusal to hear the objections which came from all quarters as a result of your approach to the competition portfolio is unlikely to appease people’s fears.
Finally, Mr President of the Commission, you should not forget that the majority of Europeans have been opposed to President Bush’s warmongering exploits from the very beginning. Despite the painful lessons delivered daily by events on the ground, we are still waiting for you to express any kind of doubts with regard to your unfortunate Azores initiative, which served to divide Europe on a matter of crucial importance to all of civilisation.
A vote in favour of investiture is a vote of confidence. For the three reasons I have given, and without my wishing to pass judgment on individual Commissioners, we have no confidence in this Commission as a whole. Guided by our commitment to a vision of Europe in which our fellow citizens feel at home, we will vote against the Barroso Commission.
. Mr President, Mr Barroso said: 'I think my team is of high quality'. Well, let us conduct a human audit. I am mindful that audits are not very popular in the European Commission and that auditors – if they do their job properly – get fired, but nonetheless here goes:
From France we have Mr Barrot, who will take on transport. In 2000 he received an eight-month suspended jail sentence for his involvement in an embezzlement case and was banned from holding public office for two years.
From Hungary we have Mr Kovács, who will take on taxation. For many years he was a Communist apparatchik, a friend of Mr Kádár, the dictator in Hungary, and an outspoken opponent of the values that we hold dear in the West.
His new empire will produce taxation policy and he will look after the customs union from Cork to Vilnius. Are the PPE Group and the British Conservatives really going to vote for that?
From Estonia we have Mr Kallas, who for 20 years was a Soviet Party apparatchik until his newly acquired taste for capitalism got him into trouble. However, to be fair, he was acquitted of abuse and fraud but convicted for providing false information. He is going to be in charge of the anti-fraud drive! You could not make this up!
From the UK we have Mr Mandelson, who will take on the trade portfolio. He, of course, was removed twice from the British Government, but to be fair, he is one of the more competent ones!
From the Netherlands we have Mrs Kroes, who will take on competition. She is accused of lying to the European Parliament. These may be only allegations, but they are made by Mr van Buitenen and should be listened to.
Ask yourself a question: would you buy a used car from this Commission? The answer simply must be 'No'! Even if they were competent and even if this were a high-quality Commission – sorry, Mr Barroso, but I do not think it is – we would still vote 'No' on the political principle that the Commission is the guardian of the Treaties; the Commission is the motor for integration; the Commission initiates the legislation that is damaging our businesses across Europe so badly; the Commission is the embodiment of all that is worst in this European Union; the Commission is the government of Europe and is not directly accountable to anybody.
Please, when you vote, take note that 20 of these Commissioners have already said that they intend to attempt to implement the Constitution even before it has been ratified by Member State governments. In the face of such breathtaking arrogance, nobody in the Independence and Democracy Group will vote for this Commission.
. Mr President, I should like to join in welcoming the commitments given by Mr Barroso with regard to the resolution on which we have just voted. Rather than going over ground already covered by previous speakers, I would just like to underline that the overall content of what we want to see happening within Parliament with regard to the new Commission is clearly laid out and enunciated within that resolution, which also takes into account the framework agreement as revised.
It is important that when we reflect on what has taken place over the past month to six weeks that we remember that Parliament has a responsibility. It has lived up to that responsibility ...
I am sorry, Mr President, I cannot carry on with this disruption.
Mr Toubon, during the vote there are no points of order and I am not going to give you the floor. Points of order will be taken at the end of the vote. I would ask you not to disrupt the sitting.
. Thank you, Mr President.
It is important that we reflect on what has taken place, and remember that Parliament has insisted on its democratic and executive control over the Commission.
Mr Toubon, please sit down or leave.
. Thank you, Mr President.
As was saying, it is important that we reflect on what has taken place.
Firstly, I would have welcomed the opportunity during the last part-session to have voted on the composition of the Commission as it was presented to us at that juncture. Unfortunately, a majority in this Parliament convinced others that the vote should not go ahead. However, the Council and the Commission have responded to the concerns which Parliament raised and brought forward a new proposal and a new team, which we now have the responsibility to endorse.
In no way would I disallow any Member' right to express a negative opinion on individual members of the Commission. However, it is important and incumbent upon us to ensure that Members of this Parliament do not use Parliament to fight domestic political battles with governments they do not ideologically agree with. It denigrates this House and its Members when we refuse to allow people to hold opinions that we may not agree with. If anything, Europe should be about defending freedom of speech, freedom of thought and freedom of ideas, even though we may not agree with those ideas or thoughts.
Once the dust has settled, the people of Europe will not be judging us on the agility of political groupings within this Parliament or on whether we can get one over on another institution. They will not judge us on whether Parliament is stronger than the Council or equal to the Council or the Commission. They will not judge us on who we stopped from becoming a Commissioner. They will judge us and the Commission on the basis of what we can deliver to the people of Europe.
It is time to stop the political games and get on with the real agenda of making the Lisbon Strategy work, of ensuring that the people of Europe have better access to better-quality jobs and better-quality opportunities and of promoting Europe's role on the wider stage. In six months' time the people of Europe will not know who the individual Commissioners that we rejected were. What they will be asking, however, is what Europe did about Darfur, what Europe did about the Ivory Coast and what Europe did to help the people most marginalised within our society.
Within this House we have a voice. We are elected to use that voice to speak on behalf of the people who put us here to be their representatives. But who will speak for the lonely and the unfairly treated? If not us, then who? Who will speak for the downtrodden and the oppressed? If not us, then who? Who will give us the right to speak on behalf of all of those people if we use our time and energy trying to get one over on a neo-Liberal, neo-Conservative, Communist – or whatever – approach?
The great thing about this Commission and the European Union is that they have allowed people of different political ideologies to put aside their individual ideologies in order to arrive at a consensus for the common good. We should never start at a consensus, but we should always end with a consensus and compromise.
Mr Barroso, you and your team have shown a willingness to listen to the concerns of this Parliament. I hope and believe that will continue. Likewise, your responsibilities and duties under the Treaties are important. Occasionally you will have to stand up and not give in to every demand from governments or this Parliament. It is only when we have that kind of interinstitutional friction that we will truly achieve the best results.
I welcome this Commission. Most of our group will support it, as indeed most of Parliament will support it. We ask for fair play in return for that support.
Mr President, ladies and gentlemen, the Buttiglione circus has closed its doors, and pro-European order will prevail henceforth in Strasbourg. Mr Buttiglione, a free man of Catholic faith, has been replaced by Mr Frattini, a model freemason. Mrs Udre, a Latvian accused of being a Eurosceptic by one of her fellow citizens, has also been replaced. Yet neither Mr Kovács, the former Stalinist found by the Committee on Industry, Research and Energy to be entirely incompetent, nor Mrs Fischer Boel and Mrs Kroes, who have attracted criticism over potential conflicts of interest, have been replaced.
It appears to me that a moral can be drawn from the Buttiglione affair, and that this affair has claimed three victims. The moral is that to be a European Commissioner, one must be Euro-compatible, that is to say politically, mentally and even religiously correct, as well as being an aficionado of tolerance, of the principle of non-discrimination and, above all, of human rights, the latter-day bible of right-thinking people. Any kind of deviation will from now on be harshly punished.
Let us now turn to the victims, the first of which is the future European Constitution. The European Parliament has flouted both Article II-70, on freedom of thought, conscience and religion, and Article II-71, on freedom of expression and opinion, and in some ways Mr Buttiglione is the first secular martyr of the Charter of Fundamental Rights. The second victim is Italy, which gave in to the European Parliament when the latter forced Mr Berlusconi to replace the Commissioner he had appointed, and whose competence and honesty had not been challenged by anyone before his hearing. The third and final victim is the European Commission and its President, Mr Barroso, as both have emerged weakened from this trial of strength with Parliament. No, Mr Barroso, you were neither held hostage to the extreme right nor were you its victim, as you wrongly claimed; you fell victim to your own errors of judgment. You realised a little too late that we were heading for a confrontation, and that this House intended to make you capitulate in order to reaffirm its authority the Council and the Commission.
As for us European right-wingers, proud of our beliefs and relying on the support of the people, we will defend our fellow citizens from both the European super-state and the accession of Turkey by voting against the investiture of your Commission. I should like to make one final point. Mr President, you yourself have admitted that you interfered in French affairs by lending the Portuguese Government’s support to Mr Chirac during the 2002 presidential elections. Mr Chirac, who everyone knows is unfamiliar with both Europe’s geography and its history, recently said that we are all children of Byzantium. It is hard to think of a more sinister omen, since the children of Byzantium, busy discussing the sex of angels with their parents and their councillors, were overwhelmed by the Islamic army of Sultan Mehmet II on 29 May 1453 after a month-and-a-half-long siege. In a symbolic and barbaric gesture, the Sultan dipped his hand in the blood of the dead Christians and daubed this blood on the wall of the Hagia Sophia in Constantinople, which became and has remained Istanbul’s main mosque.
Mr President, I wish to make a personal statement on my own behalf and on behalf of my group. Mr Farage’s assertion is unworthy of this European Parliament.
At no time has Mr Barrot ever committed a criminal offence – at no time whatever! Although Mr Barrot belongs to another institution, I have known him for many years, and so I take this opportunity to say, on behalf of our group, that Mr Barrot is an extraordinary person; he is honourable, he is credible, and we have complete confidence in him.
Mr President, I ask that it be investigated whether the insulting utterances that Mr Farage has come out with in this debate, could result in prosecution under criminal law. I most firmly repudiate these utterances and wish to express our wholehearted confidence in Mr Barrot.
Mr President, ladies and gentlemen, what Mr Poettering has just said is true of my own group as well. We have been forthrightly critical of some candidates, but the critical onslaught that is customary in political debates must never result in people’s integrity being damaged, or in their being condemned in advance. So let me say, right now and very clearly, that, no matter what criticisms we have had to make in this matter, there can be no doubt about the human and personal integrity of the candidates.
I want Mr Barrot to know that, even though he is from a political family other than our own, his political integrity, in particular, is beyond any doubt. I absolutely endorse what the honourable Member said, and would say that what has been said about the English Member applies likewise to Mr Le Pen.
Mr President, ladies and gentlemen, you will be aware that we have been highly vocal in our criticism of certain Commissioners, but I should like to tell Mr Barroso in person that we too find the way in which he has been attacked unacceptable. Problems relating to the funding of political parties in France have affected all parties …
… have affected all parties.
Yes, I am aware that I could have said that the Greens have not been affected, but that is not the issue at stake.
This is why I am calling upon all Members of this House to continue with their political attacks on the Commission, but to avoid indulging in personal attacks, as I believe that talk of this kind will get us nowhere.
Mr President, I do not wish to comment on the accusations made by Mr Farage. He can assume legal responsibility for any allegations he has made.
I must say that I am surprised and disappointed by the behaviour of his Group in this Chamber over a number of weeks. Last time, one of his members, Mr Kilroy-Silk, bellowed like a bull through the microphone.
I am sometimes ashamed of Britain's reputation across Europe for its football hooligans. I fear we now have their representatives here in Parliament.
Mr President, I believe that our time would be well spent in giving the floor to the group chairmen to state their opinions on this incident. The idea of politics we must stand for is one which incorporates ethical considerations. Although I personally believe that anything goes in political debate, I do not believe that slander is acceptable. I should therefore like to say that, although Mr Barroso may be my political adversary, I respect him as a person, and would like to say, on behalf of our group, that we do not in any way agree with the slander to which he has been subjected.
Mr Farage, you will speak when I give you the floor. I would ask you to use your speech to reflect on what you have said. You have the right to request that your words do not appear in the Minutes. If they do appear, you will have to be prepared to accept any legal consequences which may result from them.
Mr President, I am not sure whether I take your comments as being a neutral intervention or perhaps more of a veiled threat. I suspect the latter. I would like to make it perfectly clear that I did not make these comments without having done substantial research. Mr Cohn-Bendit implied that he knew rather more about the case by trying to say that these difficulties and problems have affected many parties in France.
I made the comments about Mr Barrot having researched the case very carefully. I believed it was a function of parliaments – even though I am not a particular fan of this one – that their Members be able to speak freely, to make statements and to ask questions. I thought that was what parliaments were all about, so I find Mr Poettering's comments very surprising.
I will make it perfectly clear: if it is proved that what I have said is wrong, if it is proved that my research is flawed, then of course, in those circumstances, I would withdraw the remarks and apologise wholeheartedly.
Mr Barroso, Commissioners, the European Parliament has just expressed its confidence in you and I congratulate you. This brings to an end an important episode in the history of European parliamentary democracy. Europe needs a strong Commission and a credible Parliament and this is more the case today than it was yesterday. Whatever our differences of opinion, I believe we can take pleasure from the fact that our debate has reached the citizens of Europe.
I would like to say, Mr Barroso, that Parliament, like you, wants a new partnership between our two institutions based on mutual respect and mutual trust, so that the European Union can become increasingly democratic, legitimate and effective.
.  Mr President, ladies and gentlemen, I simply wish to express, on my own behalf and on behalf of all the Members of the Commission, my sincerest gratitude for the confidence that has just been placed in this Commission. I wish to say to you that I appreciate this is a large, indeed an enormous, responsibility, and that we will strive, we will make every effort, to serve Europe, to serve the Institutions of the European Union and to serve all of our citizens. I do not have anything else to say at this point, but we do have a great deal to do. Thank you very much.
. Mr President, I should like to congratulate the new Commission, which has the broad support of the European Parliament. I look forward to working with this new Commission.
I should also like to congratulate the European Parliament. What has happened today has strengthened European democracy as well as the European Union as a whole.
That concludes voting. We can now move on to the explanations of vote.
. As Dutch members of the Independence and Democracy Group, we were faced with a dilemma for this vote. During October’s plenary session in Strasbourg, the Left and Liberal groups reacted with great animosity to Mr Buttiglione’s biblical views on marriage and sexuality – views with which we can identify.
We take a critical view of the position adopted by the European Parliament. There is a mental climate here that rejects any other views of principle. We therefore have difficulty in assenting to a Commission without Mr Buttiglione.
Too much has happened for an assessment of the proposed Commission’s capabilities to suffice. After all, this vote cannot be seen in isolation from the injustice done to Mr Buttiglione, particularly as he was loyal to the Treaty.
We find it difficult to say which of the two is more important: the pain and indignation about the European Parliament’s conduct, or an assessment of the proposed Commission’s capabilities. There is, after all, only one vote, which has to reflect all our feelings and considerations.
Given the dilemma we have outlined, we abstained from the vote, thereby demonstrating that freedom of religion and opinion are just as dear to us as is Europe’s administrative capacity.
.  I believe the way in which this House forced through changes to the European Commission under Mr Barroso’s leadership is a violation of Parliament’s powers and of the principle of freedom of conscience.
I believe the nomination of Commissioners should be a sovereign decision by the governments of the Member States, and that the European Parliament should not dispute their choices.
The negative view taken by Parliament’s committee of Mr Buttiglione, the Commissioner-designate for justice, freedom and security, was based on ideological considerations, not on an assessment of Mr Buttiglione’s merits. Essentially, he was discriminated against by the Left for having acknowledged his Christian beliefs.
Finally, I believe it is disgraceful that although Parliament prevented a man of faith, whose honesty is evident from the life he leads, from becoming a Commissioner, there is room in this same Commission for people whose names featured prominently in anti-democratic Communist regimes. This is evidence of the double standards applied by this House.
I therefore abstained from voting on the approval.
. I and my UK Conservative colleagues have abstained in the vote on the Barroso Commission because, whilst broadly supporting the President-designate, we have a major issue with the Commission as a whole.
We recognise that Mr Barroso has the qualities needed to fulfil his duties and that he broadly shares our views on the Lisbon Strategy and on transatlantic relations and we also recognise that his Commission, on balance, shares his approach. We regard this as a positive and are thus, in principle, supportive.
However, for us there are significant problems with, in particular, the debate over the withdrawal of Mr Buttiglione as candidate Commissioner whilst at the same time retaining at least one other Commissioner-designate who was the subject of serious criticism at his previous committee hearing. I consider that this is a blatant example of discrimination. We find this unacceptable, as we do the pledges given by Commissioners-designate to endeavour to implement provisions of the Constitution prior to its formal adoption. This we regard as anti-democratic.
Given these conflicting aspects of the Commission proposed by Mr Barroso, we have, with regret, decided that we have no alternative but to abstain.
I voted against the appointment of Mr Barroso as President of the Commission last July, as in my opinion he was not the candidate European citizens were entitled to expect. His position of support for the attack on Iraq, an attack which violated all the rules of international law, was also unacceptable.
During the October part-session I made known my opposition to the first Barroso Commission, which was in no way acceptable. If Mr Barroso had not climbed down at the very last moment in order to avoid a crushing personal defeat, I would of course have voted against this Commission. Mr Barroso has, however, made minor changes to the original line-up he tried to impose on us.
Today I remain strongly opposed to the fact that Mrs Kroes holds the portfolio for competition, as her presence brings with it the significant risk that conflicts of interest might occur. It is crucial, however, that a new Commission finally be able to get down to work. I have therefore voted in favour of this Commission, although I did so reluctantly.
In common with many of my fellow Members, I am now eagerly waiting for Mr Barroso to set out his political agenda. I will be looking very carefully to see if this agenda is one that gives an important place to the social issues that citizens expect to see tackled there. In accordance with Rule 163 of the Rules of Procedure, …
. I did not vote against the proposed new Commission, presented by Mr Durão Barroso, partly because of the political backtracking that the President-designate has been forced into by recent decisions by Parliament, but more importantly because I believe that by voting this way I have helped to strengthen the unity of the Socialist Group in Parliament.
The Commission that has been approved is, however, a poor solution, which is a great pity in the current political situation. Unfortunately, this is essentially due to the fragility and powerlessness of its President.
This is the real crux of the problem.
The fact that Mrs Kroes has been retained in the post of Commissioner responsible for competition is tantamount to a time bomb that may do serious damage to the Commission in the future.
The President of the Commission has already been elected by Parliament. To reject the Commission at this time would therefore only lead to a worsening situation and to an unwanted political crisis.
I therefore abstained.
. I did not vote against the Commission proposed by Mr Durão Barroso – by abstaining I helped to ensure it was not brought down – for three crucial reasons:
1. The President of the Commission attempted to satisfy the demands made by Parliament, in general, and by the Socialist Group in the European Parliament, in particular, by making significant changes.
2. Despite the fact that, to my mind, this is not the Commission that Europe needs and the fact that its bias is strongly neoliberal, the current proposal is substantially better than the one before.
3. There are, however, some problematical cases in which Commissioners-designate are not suited to the portfolio that they have been assigned, and this may lead to serious conflicts of interest.
. The Commission was never going to entirely reflect my views and opinions as a member of the Labour Party. While the reality is that not all European governments are left-wing, the Commission is the representative face of those governments in Europe. I am voting in favour of this Commission, not because I agree with everything it stands for, but because it is the embodiment of the broad church of European governments.
Three weeks ago Mr Barroso put forward a candidate who was out of step with European attitudes and values. Parliament, the directly elected representatives of the citizens of Europe, made a stand, proving that we MEPs are strong of will and not just a rubber stamp for the Commission.
It is now clear that all Commissioners are on probation and we should be paying particular attention to Neelie Kroes in her role as Competition Commissioner, as her previous job as a lobbyist could well bring about a conflict of interest. We have flexed our muscles and in doing so we have strengthened Parliament, now the Commission must earn our trust.
The first round of hearings of Commissioners-designate held by Parliament made it clear to Members of this House that some of these Commissioners-designate had an extremely poor grasp of matters falling under the portfolios for which they might have been responsible. What is more, following the example set by Mr Buttiglione in his statements, positions were revealed during these hearings which were ideologically outrageous and which violated the EU’s basic values, such as tolerance, cultural pluralism and freedom of thought.
The line-up of the new Commission, upon whose investiture Parliament was asked to vote today, admittedly takes these problems into account.
Yet it does not provide any kind of response to the political issues and to some of the ethical issues which aroused the opposition of a majority of Members of this House on 27 October.
The replacement of Mr Buttiglione by Mr Frattini means that the post of Commissioner for freedom, security and justice is held by a man known for having drafted Italian laws intended to shield Mr Berlusconi from accusations against him, most notably those relating to corruption. Moreover, the portfolio for competition continues to be held by Mrs Kroes, whose links with the world of business mean that there is a real risk that conflicts of interest will occur.
The psychological drama to which we have been witness in the shape of the appointment of the European Commission will end today with the approval of the new Commission, something which will come as no surprise to anyone. A mere three changes will have been enough to secure this approval, changes which are of secondary importance on the face of it, but which are in fact extremely telling.
These changes include the removal of Mr Buttiglione, who dared to make a distinction between the natural family and homosexuality, as well as that of Mrs Udre, whom you believed to be guilty of putting up too spirited a defence of her country’s farmers. A place remains within the Commission for Mr Kovács, however, the erstwhile Hungarian Stalinist turned model socialist, who excelled in his incompetence. Mrs Kroes is still to be in charge of competition, despite her links with multinational corporations, and Mrs Fischer Boel is still to be in charge of agriculture, despite the fact that her husband farms pigs in Russia, which creates an obvious conflict of interest.
Such a line-up of Commissioners means that the Commission as a whole is only putting on a pretence of ‘independence’. It is indeed independent of nations and of the Member States, but it is a long way from being independent of multinational corporations or of doctrines which enforce the majority opinion and destroy freedom, as recently seen in Belgium.
Yet the sad truth is that the Barroso Commission is perfect for the tasks which await it: accelerated globalisation under America’s thumb, the de-industrialisation of Europe, the accession of Turkey, the disappearance of nation states to be replaced by a European super-state endowed with a Constitution, the dismantling of the European social model and the organisation of immigration …
. I opted to make the Commission proposed by President Barroso viable because I feel that, in light of recent events, to bring down the new Commission would cause a major crisis in the running of the EU and would trigger serious conflict between the institutions. Although the most inappropriate of the original Commissioners-designate has, thanks to Parliament’s intervention, been prevented from taking up his post in the college of Commissioners, I feel that this is a Commission with an excessively neoliberal bias, under a leadership that could do a good job provided it does not backslide on the democratic principles and objectives of European integration.
I could not, however, vote in favour of the Commission due to serious misgivings about the fact that Mrs Kroes has retained her competition portfolio. I have no doubts as to her skills, not least because her appointment would be a case of ‘poacher turned gamekeeper’. What is at stake, however, is her personal suitability – essential in a Commissioner – given that, among the numerous multinationals to which she has declared professional links, she omitted the arms producer Lockheed Martin.
I also have reservations about the portfolio of Civil Liberties, Justice and Home Affairs going to an ex-Minister under Mr Berlusconi, jointly responsible for the delay in adopting the arrest warrant (…)
The Swedish party, the June List, intended voting against Mr Barroso’s first proposal for two reasons. Firstly, we believed he had negotiated with the governments in order to obtain an extremely federalist Commission. Secondly, we believed he had shown very poor judgment in proposing Mr Buttiglione as the person responsible for female equality and the rights of homosexuals. We did not, however, have any objection to Mr Buttiglione’s being appointed to another Commission post. Obviously, there must be no discrimination against Catholics or those holding other religious positions.
Now, this latter mistake has been rectified, but the new proposal is even more federalist than the first. It reflects the will of the political elite instead of that of the people.
The June List has obtained its mandate from voters opposed to the continued centralisation and bureaucratisation of the European project. We have therefore voted against Mr Barroso’s proposal.
Despite the fact that pressure brought to bear on Mr Barroso by the Socialist Group in the European Parliament resulted in a climb-down on his part after he had presented his first Commission in October, I do not believe that the changes he has since made are anywhere near substantial enough to allow me to lend him my support. This is why I have voted against the investiture of the Commission he has put forward.
In contrast to the majority of members of the Socialist Group, my ‘no’ to the minimally reshuffled Barroso Commission, as well as that of my delegation as a whole, is an indication of my refusal to hand a blank cheque to a Commission which does not share my values of tolerance, pluralism and freedoms and which has made clear its free-market and conservative leanings.
It will now be necessary for us to remain on our guard, given that Mrs Kroes will be responsible for competition and Mrs Fischer Boel for agriculture, meaning that there is a serious risk that conflicts of interest might arise within the European Commission, and given that Mr Frattini, Mr Berlusconi’s ambassador for justice and freedom, will also be a member of this Commission.
. I have abstained in the vote on the Barroso Commission because, while I broadly support President-designate Barroso, I have a fundamental problem with his Commission as a whole.
I recognise that Mr Barroso comes from the centre right and that he is an Atlanticist. I also recognise that his Commission, on balance, has a significant centre-right orientation. I regard this as positive, and I am therefore minded to be supportive.
However, the Barroso Commission supports ratification of the EU Constitution, and my party, the British Conservatives, oppose ratification and believe that the Constitution is inimical to the interests of the British people.
Worse still, a majority of Commissioners-designate have indicated in their hearings that they fully intend to implement aspects of the Constitution falling within their respective portfolio areas, in advance of ratification. I believe that this is quite unacceptable and an affront to democracy.
Given these conflicting aspects of the Barroso Commission, I have reluctantly decided that I have no alternative but to abstain.
I shall vote in favour of nominating the European Commission in the course of this week, just as I was already resolved to do three weeks ago before Mr Barroso withdrew his proposal.
The changes in the composition of the Commission that have been made since then have not altered my opinion that, taken as a whole, the Commission is in a position to take up the many challenges awaiting it. The Commission therefore deserves my confidence, even if, as was the case three weeks ago, certain choices seem to me to be questionable.
In general, I doubt if the recent events, which have however been described as a great victory for the European Parliament, have really served the cause of a more democratic Europe and smoothed the way for inter-institutional dialogue.
In particular, I deplore the climate of witch-hunting that has been introduced following unfortunate statements by one Commissioner-designate.
It is now clear that the ‘individual nomination’ procedure for Commissioners – a procedure that does not appear at all in the treaties but that has, in the event, just been applied by Parliament – has quickly got out of hand by being employed in an iniquitous and arbitrary fashion.
In the eyes of some of my colleagues, incompetence passes for a venial sin.
. I have just voted in favour of the new Commission. I have confidence in Mr Barroso as a good conductor for an orchestra that has yet to tune up. He will master scores of different levels of difficulty, including the one that Parliament has offered him today.
I would have liked the Hungarians to display a great deal of sensitivity. Mr Kovács should not have been a candidate for a second time, and not only because of his Communist mindset. Whether his abilities, which were not up to coping with energy issues, will be adequate for the tax portfolio remains to be seen. Mrs Kroes from the Netherlands is likely to become the Commission’s specialist for discord. She lacks the independence that competition issues demand, and so the current Presidency of the Council ought to have withdrawn her.
I take a rather unsympathetic view of the withdrawal of Mr Buttiglione, whose high level of expertise would have enriched the whole Commission. Many members of the public would have liked to see him – perhaps in another position – as an interpreter, even though not all of them share his views. Europe must remain a platform for the free expression of opinions, the free practice of religion, and for cultural pluralism. Mr Buttiglione, a former Member of this House, repeatedly affirmed his adherence to European values and undertook to abide by the law as it stands.
I hope that future Commissioners nominated by the Member States will, without exception, be qualified for the job, with it then being left to the President of the Commission to make his own choice from among a number of talented actors.
In addition to the universal figures of Vasco da Gama and Magellan, Portugal’s notable politicians included Pombal, the Lusitanian Richelieu. Until Black Wednesday in October 2004, there was also yourself, President Barroso. Like Pombal, you tried to resist the petty dignitaries of this Parliament and the cartoon tigresses of this Coliseum-style Assembly. Whereas there was a pervasive silence when Théo Van Gogh had his throat slit in a manner reminiscent of Rembrandt's painting, Abraham's Sacrifice,Mr Buttiglione deserved support. That is why, although we do not agree with the unbridled euroliberalism of the budget austerity pact or with the Turco-Europeanism that you will be obliged to apply, we decided to support your resistance on this point of freedom.
Since then, French political inquisitors have been the factor that has forced you to give way. I would distinguish between the man and the institution and wish the former good luck as he commands the European caravel, even if it is heading towards a burned-out star, given that the adventure of the twenty-first century is no longer to organise 500 million Europeans, but six billion people across the planet.
. During an explanation of vote on 15 September 1999, I particularly objected to the nomination of the proposed new Commissioner, Mr Bolkestein.
At the time, he was the candidate with the most outspoken preferences for the forced privatisation of government tasks and for cancelling all manner of EU tasks that do not fit into his ultra-liberal view of the economy. He has bequeathed to us a draft services directive that is already known to be horrific, deactivating as it does national rules intended to protect labour by getting them to compete against each other.
I objected to Mr Bolkestein because he is an ideologist of the wrong kind of Europe, although I have always taken his qualities as politician completely seriously. That cannot be said about the equally Liberal successor that the Netherlands has provided this time round.
She disappeared from the Dutch political scene fifteen years ago and has since, on a number of occasions, been the subject of adverse news coverage because of her previous actions as minister and her subsequent conduct as a businesswoman. As I indicated in yesterday’s debate, she always made controversial choices to the sole benefit of small groups of interested parties rather than the public interest. That is why we should very much consider the fact that she …
. In light of the reasons – strictly political reasons – why we voted against Mr Durão Barroso’s nomination for President of the Commission in July and in light of the selections and the hearings of those who were selected that led to the composition of the Commission, which will result in political choices that are against what we stand for and that we fight against, we voted against the Commission. In the proposed line-up, nothing has changed, let alone improved, as regards the political conditions that led to our vote in July. We also voted this way for reasons that we made clear in the explanation of vote on the Joint Resolution on this issue. We reaffirm our defence of and struggle for alternative political options that attach importance to social, regional and environmental strands, the objective of economic and social cohesion that is always left out.
. I voted in favour of the nominated Commission, as I should like to have done when the first team led by Mr Durão Barroso was put forward.
At this time of enlargement and of public debate on the new Constitutional Treaty – a time that is so loaded with desires and opportunities – one would expect that the decisions made by all of the political groups in this House might have been guided by a sense of responsibility. Unfortunately, this has not been the case.
I am disappointed that the first opportunity was thwarted three weeks ago. I am appalled by the disgraceful way in which Members of this House and certain parliamentary services were predisposed towards an orchestrated smear campaign against Mr Buttiglione, and were even found to be directly promoting that campaign. The lies were served up in bad faith to feed groups of activists and do not correspond in any objective way to what was said in the parliamentary hearings.
Today, coming from Portugal as I do, I believe that no compatriot of mine with the slightest awareness of the reality of Europe could, as a Portuguese Member of this House, vote against a Commission that for the first time has a Portuguese President. I did not expect Members to persist in such blindness, which is somewhat sectarian and missing the point.
I wish the best of luck to the President of the Commission and to his team, and I trust that under his leadership the Union can progress in respect for diversity.
. Whilst I do not agree with some of the aspects of this Resolution, I voted in favour because I feel that, of all the proposals put before us, this one represents an acceptable compromise, particularly as regards point 5(a), which I consider fundamental, given that the final, reasoned, decision on retaining a Commissioner who has lost Parliament’s confidence rests with the President of the Commission.
The remaining compromises are generally aimed at improving working relations between Parliament and the Council, and this is something that I welcome. What remains is the question of subsidiarity. Regrettably, the compromise resolution did not include any call for compliance with this principle, which was contained in an amendment tabled by the Union for Europe of the Nations Group. The fact that that amendment was not adopted does not exempt Parliament, or the other European institutions, from complying strictly with the principle, in accordance with both the current Treaties and the future Constitutional Treaty. Consequently, this did not prevent me from voting in favour.
. This motion for a joint resolution – joint for those groups who signed it – is highly significant. ‘Whereas’, ‘welcomes’, ‘applauds’, ‘hopes that’, ‘requests that’ (and although), the signatories voted in favour of the new Commission in its patched-up line-up.
What those signatories welcome, applaud, hope for and request does not, however, in any way change, let alone improve upon, the reasons – political reasons – why we voted against Mr Durão Barroso’s appointment as President of the Commission.
The Commission in its current form is simply the team that will press ahead with political choices that go against what we stand for and what we fight for.
The October episode and the one-off show of unity that it gave rise to left one in no doubt. The Commissioners-designate who are scandalous examples of the sordid relationship between economic and financial power and the political institutions have been retained, and indeed their position has been strengthened. The replacement for the Commissioner who so offended some Members’ human rights sensitivities in the hearings trotted out the same answers prepared by the services for the supposed Commissioner he was replacing because of statements that he had made during the hearings.
We have no choice but to vote against this draft resolution, as we did in July,
. I naturally voted in favour of the compromise motion for a resolution, which, with our characteristic sense of responsibility, was the point at which the various political groups that signed up were able to converge.
I also wish to mention, however, the importance of the amendment tabled by the Union for Europe of the Nations Group, which I voted in favour of, calling for the new Commission, which is finally about to get down to work, strictly to observe the principle of subsidiarity.
Compliance with the principle of subsidiarity, quite apart from being a long-standing fundamental requirement and something that merits greater emphasis, is the yardstick by which fervent pro-Europeans can be measured. These are people who are loyal both in rhetoric and in action to the idea and the maxim encapsulated by the draft Constitutional Treaty: ‘United in diversity’.
I am appalled that the Members from the Portuguese left – the Socialist Party, the Communist Party and the Left Block – voted against the proposal to defend and prioritise subsidiarity. With their 15 potential votes it was because of them that it was not adopted.
I should also like to welcome a point raised in the speech by Mr Poettering, the Chairman of the Group of the European People’s Party (Christian Democrats) and European Democrats, that the new Commission must begin its duties and must be able to forge an entirely new approach, in which the national parliaments will be closely involved in the European project, and this will ideally be reflected in an interinstitutional agreement.
On 26 October 2004, Mr Barroso preferred not to submit his College of Commissioners to the vote of the European Parliament.
This decision was taken in the wake of our opposition to a number of Commissioners following their hearings. We have today expressed an opinion on the nomination of the Barroso Commission, which is presented to us as the ‘new’ Barroso Commission.
I shall not refer again to the previous episodes, of which we are all aware. As coordinator of my group, I participated in Mr Frattini’s hearing on behalf of the Committee on Civil Liberties, Justice and Home Affairs. Mr Frattini is an intelligent, ‘politically correct’ man, but it worries me that the justice portfolio should be given to the minister in Mr Berlusconi’s government who has shown his elastic conception of justice. Mrs Kroes retains the same portfolio, and, sooner or later, conflicts of interest will arise. We have no guarantees of independence and impartiality.
Mr Barroso has heard our comments. I should have preferred him to have listened to them. The changes proposed by Mr Barroso are cosmetic.
These few modifications do not satisfy me. I stand by my previous votes, and that is why I voted against the nomination of this Commission.
. The EU is at a stage where a series of important reforms are necessary, aimed at ensuring the development of the social model, which is an integral part of our heritage.
In order to continue to see itself as a project for peace, Europe must grow economically, must be capable of creating more jobs, must foster sustainable development, must show signs within itself of greater social and territorial cohesion and must play a more prominent role on the international stage and in the fight against terrorism.
In order to meet those objectives the EU and the Member States must adopt highly proactive policies.
Against this backdrop, the Commission requires leadership that is capable of taking charge of the reforms to be carried out, within a framework of compromises with the different political forces represented in Parliament.
I see a reforming spirit in Mr Durão Barroso and he has the leadership qualities that the EU’s executive body badly needs at this time.
I therefore voted in favour of the Commission led by Mr Durão Barroso.
The fact that the leader of the European Commission happens to be a compatriot of mine makes me proud to vote this way.
.– We voted against the candidature of Mr Barroso and the new Commission because they stand for the continuation and hardening of the anti-grass roots, autocratic, warmongering policy of the ΕU.
The withdrawal of the proposal and the change in certain Commissioners were to do with internal oppositions and the effort to find people who will implement the same policy more efficiently, in order to give a 'democratic' pretext for a new agreement between social democrat and conservative parties. That is why the debate focused on the people rather than the policy of the new Commission, in order to disorientate the people.
The statements by the new Commissioners designate confirm our estimation that they will serve the interests of big business with passion. They defended the promotion and application of the reactionary Constitutional Treaty, the autocratic – and for the workers – terrifying Hague programme, the speeding up of new anti-labour measures under the Lisbon Strategy and the escalation of the imperialist aggressiveness of the ΕU. The Socialist Group, the Greens, the liberals and anyone else celebrating the change in certain Commissioners as a victory for democracy, are deceiving people about the policy and character of the ΕU.
We MEPs of the Communist Party of Greece are voting against the Commission and we shall help to develop the grass-roots fight to reject and overturn the anti-grass roots policies which the election of the new Commission marks with the 'blessing' of all the governments of the Member States.
. Despite my reservations, I have voted in favour of the Barroso Commission.
The positive image of a predominantly Christian Europe has suffered as a result of the propaganda campaign led by the Left in this House.
Mr Barroso, Commissioners, you have also had the vote of Mr Fatuzzo of the Pensioners’ Party, within the Group of the European People's Party (Christian Democrats) and European Democrats. I would like to call on President Barroso – who I am told is 48 years old and therefore very young – precisely because of his youth, to take seriously – as I am sure he will and as young people usually do – the fate and the problems of old people throughout Europe. Large numbers of the elderly, in fact, are in very difficult financial situations, since many of them have pensions which are hardly sufficient to pay for a glass of water and a slice of bread. In my opinion, coming to the aid of needy elderly people throughout Europe is one of the goals which we would be very happy to see achieved over these next five years.
Mr President, the interesting thing about the last six weeks has been that we have proved that politics is not a zero-sum game, and that more than one institution can win when we have a dispute. The Commission has emerged from this process better equipped and more able to perform its tasks over the next five years. Parliament has benefited because we have demonstrated that we can control the executive and that we have an influence on the formation of the executive. That is good for this House.
Turning briefly to my own area – I am now a member of the Committee on International Trade – Mr Mandelson performed extremely well in front of the committee. He demonstrated a firm grasp of the subject matter he will have to deal with over the next five years and he also showed a powerful desire to work with the European Parliament. These are all very positive things.
Mr President, my delegation voted in favour of this Commission because all along we believed this was a matter of competence of the Commissioners. We were not happy with the original proposal, although we feel that if Mr Barroso had handled matters better we could have avoided the problems that arose. However, we recognise the difficulties he faced with certain governments.
We still have reservations about this Commission and we will be looking to call it to account in the future. We will also hold the Commission to account on the promises President Barroso has made to Parliament today, not least in relation to human rights. I have this morning written to President Borrell, drawing his attention to the disgraceful incidents that took place last night and on Tuesday night in football matches between England and Spain, where there was racist abuse of black English players. I would like the Commission to take an initiative, along the lines of President Barroso's commitment, to deal with the problem of racism in football.
Mr President, there was at least one good thing about removing the candidate Commissioner, Mr Buttiglione, from the new European Commission. It made it very easy for me today to vote against it.
It is a downright shame – and we have to take note of this once again today – that a capable person is being sacrificed on the altar of political correctness, for the simple reason that he also has a personal conviction that does not appear to correspond to that of the majority in this Parliament. That in the light of the fact that the self-same Commission that we approved today includes the likes of Louis Michel, the personal friend, fellow worker and the help and stay of dictators with blood on their hands, such as Laurent Kabila in the past, or Fidel Castro these days.
It is a disgrace, but at least we know where we stand. This Commission is politically correct; this Commission is intent on forcing even more sameness down our throats with the European Constitution. This Commission wants to saddle us with a non-European country like Turkey. We will not renounce our true European ideals. We will fight this Commission tooth and nail in the coming years.
Mr President, the President of the Commission has referred to the composition of his team as a compromise. It is at any rate an unsatisfactory one. Following a hate campaign from the Left, Mr Buttiglione had to disappear on account of expressing opinions that are reported to be politically incorrect.
It appears that the possible conflict of interests of which Mrs Kroes and Mrs Fischer-Boel are suspected is not a problem. Similarly, the Communist, Stalinist past of Mr Kovács does not seem to be an issue. This is simply a case of double standards, and that is all that has to be said on the subject.
There is much talk about democracy, but in reality, freedom of opinion is being curbed, and no consideration is given to what the public wants. The issue of Turkey is a classic example of this. The new Commission intends to force through Turkey’s accession at all costs, against the will of the overwhelming majority of Europeans. That is another reason why today’s Commission is a Commission that does not deserve any support or confidence whatsoever.
Mr President, ladies and gentlemen, a large minority of democrats in the Group of the Alliance of Liberals and Democrats for Europe abstained, and it is in witness of the fact that I am offering you an explanation of vote.
A comfortable majority had already supported and approved President Barroso in July. In October, his political authority was, however, weakened due to a lack of rigour, initially in connection with the Italian affair. As if that were not enough, no lessons were learned, either by certain Member States or by the President of the Commission, who gave way by agreeing to have at least one Commissioner – in fact, there are probably two – remain subject to suspicion because of a permanent risk of a conflict of interests. There are no doubts about the actual individual, who is to be commended; but her appointment is really quite unwise. We are disappointed. We shall distrust this Commission, and we shall make it our duty to monitor matters and be vigilant. Europe needs rigour and clarity.
Good luck to this Commission if it can reach the end of its term of office.
We have now concluded the explanations of vote.
We have voted in favour of this report since it mainly gives an account of the European Ombudsman’s annual report for 2003. We object to the fact that the report refers both to the EU Charter of Fundamental Rights and to the Treaty establishing a Constitution for Europe.We do not support these parts of the report in spite of the fact that we are voting for the report.
. I welcome this report, emphasising the importance of every European Citizen having the right to an accessible independent arbiter for impartial handling of their complaints. This remains loyal to Article 41 (Right to good administration) in Chapter V (Citizens' Rights) of the Charter of Fundamental Rights of the European Union.
I applaud the report's call for even greater transparency within the European Institutions.
I also agree with the point that an increase in the complaints to the Ombudsman over the past year may not necessarily be seen as a bad thing, as the facility is becoming more widely known throughout Europe as a practical port of call for complaints.
. I voted in favour of the report by Mr De Rossa (A6-0030/2004).
I feel that the Ombudsman’s role in fostering accountability and democratic responsibility in the EU’s decision-making processes and in the administration of the EU represents a major contribution towards a Union in which decision-making is as genuinely close to the citizens as possible.
Let us not forget that Parliament adopted unanimously the European Union Code of Good Administrative Behaviour and that the Commission has not adopted that Code. Furthermore, following a request from the European Ombudsman to amend the provisions of the Ombudsman’s Statute concerning his right of access to documents and the hearing of witnesses, Parliament recommended amending those provisions, but they have yet to be amended due to reservations on the part of the Commission and the Council.
The Ombudsman’s role has had the positive effect of informing the citizens of their rights and obligations concerning the European Institutions. This House must therefore make every effort to hold a joint review of the Ombudsman’s Statute with the aim of making it more efficient and better able to address the citizens’ requests.
. Like the rapporteur, I endorse the ratification of the annual report on the activities of the European Ombudsman for the year 2003, covering the latter part of the activities of the previous incumbent in the post and the first months of the current European Ombudsman’s activities.
I should like to highlight the previous Ombudsman’s efforts towards public access to Community documents, towards total transparency in recruitment competitions, and in advocating that all Community acts directly concerning the general public have a proper basis. I should also like to emphasise the importance of putting forward a European Code of Good Administrative Behaviour, which only the Commission has yet to adopt.
As regards the current Ombudsman, there are also positive signs, not least the appreciable increase in the number of complaints duly dealt with (30% in 2004).
Lastly, the document notes that the general public is not aware of the Ombudsman’s activities, given that an overwhelming percentage of complaints fall outside his competence. This only serves to demonstrate the need to support the various solutions which have been enshrined at EU level and which, in practice, fall short of what is required both in terms of the reasons why they were put forward and in terms of their own intrinsic value.
Mr President, I raise this point while keeping in mind the difficulty that the President was facing. I was very unhappy that an ordinary Member of this Parliament – a backbench Member – wishing to raise a point of order was refused the floor and yet when the leader of a group asked for the floor, he was immediately accorded that right.
As I said, I raise this issue mindful of the difficult circumstances in which we were conducting our business at that point in time. But it is important that one of the few rights that backbench Members of Parliament have, namely to raise points of order and to take part in sessions such as with these explanations of vote, is not eroded. The President should respect all Members equally in these circumstances. There is no preference for group leaders when it comes to points of order.
I would ask you, in a gentle way, to point this out to the President of Parliament.
Thank you, Mr Martin, this will obviously be passed on to the President but, having been an eminent vice-president yourself, you know just how difficult these matters are.
The next item is the debate on five motions for resolutions on Côte d'Ivoire.
Mr President, ladies and gentlemen, I wish firstly, on behalf of the Group of the Greens/European Free Alliance, to express my delight in the decisions taken by the Security Council this week, particularly concerning the arms embargo, on condition however that this embargo is genuinely respected and that arms sales can be controlled much more effectively, as is also emphasised in the report presented by our colleague, Mr Romeva i Rueda. If, however, it is indeed a question of reacting firmly to the violence being committed in Côte d'Ivoire, we also have to take much longer-term action, and not only when the situation becomes untenable.
That is why we think we need far-reaching reforms not only of France’s, but also of the European Union’s, policies on Africa. The reforms should relate, in particular, to issues of sustainable economic development in the foreign policy we conduct with regard to these countries. In the case of Côte d'Ivoire, it must, even so, be emphasised that the falls in the cost of raw materials and of cocoa have plunged a large portion of the population into extreme poverty, which is helping to destabilise the country still more.
The European Union has also very recently renewed its fishing agreement with Côte d'Ivoire, which poses huge problems at a time when Côte d'Ivoire is in a state of civil war and there is no means of monitoring these fishing agreements. There are also the structural adjustment policies which have hugely destabilised the education and health systems and the public services. In short, all these policies – economic, commercial and financial – also play a considerable role in the political situation in these countries, a fact that obviously does not in any way detract from the responsibility of the African and Côte d'Ivoire politicians themselves. We most certainly need, however, to take long-term action to link these policies.
Indeed, we cannot, on the one hand, advocate the development of armed forces in the North – albeit in the good cause of disarming forces to whom, incidentally, we have previously sold arms – and, on the other hand, help thrust whole populations into extreme poverty by means of inequitable and destructive financial and commercial policies, thereby making it that much more difficult to establish a democratic state governed by the rule of law.
We therefore want to see the European Union steer a totally different course regarding Côte d'Ivoire and all the African countries so that all these aspects might be reconciled and so that we are not content merely to react – react though we must – to extremely difficult crises.
Mr President, the dramatic events in Côte d'Ivoire have once again alerted us to the fragility of the situation in that country, which in the past was recognised as a great economic success in an otherwise very volatile region of Africa. People used to flock there in search of work and prosperity.
The situation is very worrying because there has been clear incitement to violence. This is particularly resonant when one recalls that exactly the same situation arose in Rwanda, where the militias were urged to attack civilians, and French civilians in particular, in messages broadcast both on government and private radio stations. I welcome the fact that this incitement to violence through broadcasts has been dealt with in the UN resolution, but would also like to see the United Nations being granted, as part of its mandate, a peacekeeper's right to deal with such situations.
The situation in Côte d'Ivoire is primarily about the blame game. When I was there around a year ago on an ACP-EP mission, there was a great deal of talk from the North and the South, the rebels and the government, about which side was responsible for the failure of the Linas-Marcoussis Agreement.
The resentment in that country is not just against France. The weight of history is now being used as a potent weapon to arouse popular resentment against President Gbagbo and France. Some fear that Abidjan is going the way of Kinshasa in the Democratic Republic of the Congo, a country whose skyscrapers and boulevards now lie in ruins.
My view is based on what I saw when I was in Côte d'Ivoire, and is that this confrontation is much more between African and African. It pits ethnic groups from the North against ethnic groups from the South and landowners against migrant workers who want to be landowners. It is also a confrontation over Côte d'Ivoire's most valuable asset, cocoa. What makes the situation particularly intractable is that there are issues that were never resolved at independence and which have continued to fester ever since. These are questions such as: who exactly is a citizen of the Ivory Coast? Who can rule the Ivory Coast? Who can stand for election in the Ivory Coast? Who can own land in the Ivory Coast? The northerners claim that they are being disenfranchised and are continuously being discriminated against by the elites – as they see them – in the South. The problems in Côte d'Ivoire will never be resolved until property rights and other demands are addressed.
Finally, with reference to the UN resolution, I agree that the arms embargo is of great importance. What the previous speaker did not mention, however, was the very important fact that this embargo was strongly supported by the African Union, which is a very positive development. Chapter VII of the UN Charter authorises the use of force in the event of the arms embargo not being respected. I should therefore like to ask the Commission how it will ensure the EU supports and works with the UN in its efforts in Côte d'Ivoire and takes stronger action, over and above Article 96 of the Cotonou Agreement, in respect of the situation there.
Ladies and gentlemen, this item is called ‘Debates on cases of breaches of human rights, democracy and the rule of law’, and I believe that these principles should be generally observed, regardless of who is and who is not regarded to be a citizen of a certain state.
We should not forget that in the case of one of West Africa’s most important countries, it was claimed for years that the democratic framework of society was stable, and the presence of several tens of thousands of Europeans and the relatively stable economic situation of one of the world’s largest exporters of cocoa meant that observers of events from Abidjan failed to notice the racial problems present in the country, and, above all, the inherent risk of tension between the Christian south, the Islamic north and any refugees.
There can be no question that today’s difficult situation is the result on the one hand of rivalry between France and the United States over West Africa, and on the other hand of a deterioration in the country’s economic situation, which has triggered social tension and acted as a breeding ground for religious groupings of an extremist bent. Something which is particularly alarming is the number of acts of violence carried out against the civilian population on grounds of nationality, race and religion. Despite the fact that this issue involves a conflict between two imperialist powers, we must therefore do everything in our power to support the deployment of international peace troops, with a majority of these troops being African, as only in this way will we be able to put the basic conditions in place for the crisis to be resolved. This would also be one way of appeasing the anti-French sentiment aroused by the intervention of the former colonial power’s army.
I do not believe it is appropriate to paralyse the regime’s air force merely because a number of opposition armed groups exist in the country, and should like to note that such measures offer no kind of solution to the situation. The only thing which is certain is that they bring nothing but suffering to the vast majority of citizens, as well as a deterioration of health and social services. We cannot look idly on while human rights are violated and while the population is incited to commit violence, destroy infrastructures and silence the opposition, and indeed putting an end to such actions is one of the aims of the motion for a resolution. I should like to urge you in favour of this resolution. I thank you.
Mr President, the crisis in Côte d’Ivoire has a whole host of varying causes, all of which require thorough analysis. As in the majority of West African countries, of course, there is tension between the Christian and animistic South and the predominantly Muslim North, as well as problems relating to borders, which were drawn by the colonial powers in a highly arbitrary manner and which generally separate ethnic groups, and sometimes even entire nations, living on either side of them. There is of course also economic and social instability, which is another consequence of the mistakes made by colonial powers. Yet there is one thing of which we must be aware; none of these factors can justify the use of violence or human rights violations. We must also remind those in positions of responsibility in these countries and within the Organisation of African Unity, or the African Union, of their duty to become heavily involved in achieving stabilisation in the region.
Item 6 in our joint motion for a resolution – a resolution which is also supported by my group – could be interpreted as criticism of France, but I should like to make it clear that such criticism would be unfounded. It is of course true that everyone makes mistakes, France included, and it is indeed to blame for some of its colonial problems in West Africa. On the other hand, however, it must be said that without the French we would have absolutely no hope of ever putting an end to the murders, robberies and looting in Côte d’Ivoire. It is all well and good for this House to hold speeches and adopt resolutions, but it is the French soldiers, and sometimes French civilians, in Côte d’Ivoire who have to put their heads on the line for a peaceful solution. This is why we must show our solidarity with them.
Item 6 of the resolution is not, as I understand it, a criticism of France, but of the other countries in Europe and the rest of the world which have left France to deal with this matter alone, very conveniently beating a retreat and shirking their responsibilities. I should therefore like to counter Mr Kohlíček’s comments by saying that the former imperial and colonial powers do, of course, have responsibilities, but it must also be said that without the French presence in Africa in the 1970s and 1980s, the Soviet Union would have occupied central positions on the continent, and so France prevented these positions from falling under the control of the Communists and their expansionist ideology.
Moreover, it would perhaps not have been possible to celebrate the 15th anniversary of the Velvet Revolution in Czechoslovakia, as we did yesterday, had there been no opposition forces in the 1970s and 1980s. Today we are faced with the responsibility of ensuring that a fresh start is made in Africa, by working in partnership with the nations of Africa and not by acting as a colonial tyrant. In order for a fresh start to be made, of course, the acts of violence must first come to an end. When this has happened, it will be important to achieve a new ethnic balance, to promote statehood, to build civil society, to solve problems relating to the different nationalities living within countries, and, above all, to bring about decentralisation.
Experts on issues of church-based development aid, such as my colleague Mr Dess, are doing exemplary work in supporting decentralised projects, by which I mean not flagship projects, but projects which really help people. This is the way of the future; building democracy from grass roots upwards by means of local self-government, decentralised projects, helping people to help themselves and not – and this is another point upon which I agree with the critics – by means of flagship projects, which are more reminiscent of the colonial past.
The responsibility is ours, as Europeans; we are grateful to France for acting on this responsibility, but we must be more proactive in building a genuine peace which is more than just a ceasefire.
Mr President, nine French soldiers killed and 38 injured; 15 000 civilians in danger, and unacceptable violence. These figures reveal the disastrous consequences of the French intervention in Côte d'Ivoire. France’s role has proved ambiguous, as the whole of its African policy now is. What is the lesson to be drawn from these grave events in Côte d'Ivoire?
Global anarchy in the area of migration leads to grave dangers on which terrorism feeds. The Arab-Islamic world is in a state of high agitation, and the West is a privileged target for radical Islamists embarked upon the conquest of our continent, as demonstrated by the development of networks in Spain, Great Britain, Belgium, Germany, France or the Netherlands. Not wanting to regulate migratory flows constitutes a danger to the future of Europe. Like it or not, immigration is the key problem of the new century.
It is time to correct a number of drastic mistakes and to think in terms of a balanced and realistic project of North-South cooperation that respects everyone’s identities, territories, cultures and religions. The only reasonable course for the European and African continents lies in close cooperation. Europeans and the French need to know that they have everything to gain from the success of better cooperation, for the balanced development of Africa will help loosen the threatening stranglehold of migration and help reverse the flows.
It is with this aim in mind that we propose another North-South dialogue based upon confidence, honesty and the protection of our reciprocal vital interests. To paraphrase President Mbeki’s favourite quotation, it is time that something new in this area came from Europe.
Very briefly and by way of exception, before Commissioner Figel’ speaks, I should like to congratulate him warmly on his election today, and to say that I am delighted that he is to be the first Commissioner to speak to this House today in this topical and urgent debate.
. Mr President, still on behalf of Mr Prodi's Commission, I would like to share with you some views of the Commission that simply reflect some of the concerns which you have raised now and which are raised in the resolution about the situation in Côte d'Ivoire and recent violations of human rights.
The European Union has consistently expressed its deep concern at the violence by both camps since the start of the crisis in September 2002. While the situation improved slightly last year, it has deteriorated again since the beginning of this year, particularly recently. As Mrs Kinnock said, Côte d'Ivoire was known as an economically successful country, but clearly there is no long-term economic prosperity without political stability and respect for human rights.
In March, the government security forces and parallel militias indiscriminately killed innocent civilians in Abidjan and committed massive human rights violations. We know that at least 120 people were killed. Abidjan has changed and Mrs Kinnock compared it to Kinshasa.
As Mrs Aubert and others have stressed, several mass graves containing more than 100 bodies were discovered in June in the northern part of the country now controlled by the ex-rebels of the new forces.
Freedom of expression and the media have been serially breached. On 1 November the main opposition newspapers were looted and vandalised by the young patriots. Pro-Gbagbo extremists took control of the public radio and television. They have been inciting violence against foreigners. International radio transmissions have been sabotaged.
Another issue of concern is the government's decision to cut off electricity supplies. In the northern part of the country water supplies are also cut off. Under pressure from the international community, including the Commission, electricity supplies were resumed, only to be cut off again. If the government continues to cut electricity this will lead to a humanitarian catastrophe.
The Commission is considering preparing a new humanitarian aid decision to improve the situation, notably in the north of the country.
The international community must react to the situation and to the violation of human rights. The Commission therefore welcomes the UN sanctions, the arms embargo, the travel ban and the freezing of assets, not only for those who block the full implementation of the Marcoussis and Accra III Agreements, but also for anyone else found to be responsible for serious violations of human rights and international humanitarian law.
The Commission fully supports the African Union and President Mbeki's mediation efforts. On 15 November President Mbeki met President-designate Barroso in Brussels. The Commission shares the concerns expressed by President Mbeki about Côte d'Ivoire's future.
In August this year the Commission proposed to the Council that consultations be opened under Article 96 of the Cotonou Agreement. At that time the Member States did not wish to proceed with the proposal. They did not want to jeopardise the Accra III Agreement, which was signed just a few days before.
Recent developments and the non-implementation of the Accra III Agreement demonstrate the importance of opening Article 96 consultations to put pressure on the Côte d'Ivoire authorities to resume talks.
Thank you, Commissioner.
The vote will take place at the end of the debates.
The debate is closed.
The next item is the debate on six motions for resolutions on Tibet (the case of Tenzin Delek Rinpoche).
Mr President, ladies and gentlemen, for many years, and with every justification, Tibet was a focus of EU initiatives. Over recent months, though, the impression has unfortunately been that the voices calling for such initiatives are becoming rather more muted, in order to ensure that good trade relations are maintained with China. I am therefore delighted that this House has responded to the urgent need for joint measures, and made known its opposition to the imminent execution of the Buddhist lama Tenzin Delek Rinpoche, who was not given a fair trial, and whose execution is scheduled for early December, without there being any proof of his guilt.
We therefore call on China, as a matter of urgency, to abandon its plans to carry out this execution, and to guarantee a fair trial in accordance with international legal standards. China must in any case put an end to its use of the death sentence in general – that is one of our key demands – and must also finally respect the religious freedom of the Tibetan people, a people which has used no violence in defending its rights and calling for these rights to be respected, thereby earning our deepest respect.
At the forthcoming EU-China Summit, the Commission must express its concern at the use of the death sentence, and press for an acceptable solution to the Tibet issue as a whole. There are international precedents for such a solution, and it is our duty to make repeated reference to these precedents in order to secure the peaceful coexistence of Tibet and China. If there is to be a good partnership between the European Union and China, then Tibet is a key to it, and the performance of this task is for us a duty.
Mr President, the case of Tenzin Delek Rinpoche was raised with me by several of my constituents in Scotland, including Iain Thom and Naomi Ness of the University of Edinburgh Tibet Society.
On 3 December 2002, Tenzin Delek Rinpoche was condemned to death after being convicted of trumped-up and politically-motivated charges in a court in Tibetan China. He was framed for a crime he did not commit, and this is backed up by independent research by Human Rights Watch. He remains in Chinese custody, waiting to die, and his current whereabouts are unknown.
However, Tenzin Delek has always maintained his innocence. He is quoted as saying: 'I have been wrongly accused. I have always said that we should not so much as raise a hand against another.' Indeed, his moderate and peaceful way of dealing with the problems that the Tibetans face and with the repression in Tibet, his work as an active lama to foster Tibetan Buddhism, and his practical work in Tibetan communities have earned him many supporters. He is a symbol of Tibetan identity and a champion of the Tibetan cause. He is no friend of the Chinese authorities. The arrest, detention and sham trial of Tenzin Delek mark the culmination of a clampdown on his activities and on those of his associates who, even now, face severe penalties if they dare advocate on his behalf. The paradoxical silence that followed the death sentence on Tenzin Delek, who is such a popular figure, is attributed by Human Rights Watch to a campaign of intimidation and terror executed by the Chinese authorities.
International human rights organisations have also expressed acute concern that he was tortured while being detained – a likelihood rather than a suspicion. Human Rights Watch also reports that he was denied the most basic of rights under international law: the right to a fair hearing. The Chinese authorities, claiming that state secrets were involved, still refuse to disclose what actually happened in court. In short, his trial was a sham. Regrettably, the case of Tenzin Delek Rinpoche must be placed in the context of a catalogue of the human rights abuses perpetrated by the Chinese authorities against the Tibetan people both in the Tibet Autonomous Region and Tibetan China. The systematic repression of all things Tibetan just about sums up Chinese policy on the matter.
The European Parliament must send a clear message to China that this policy is unacceptable and it must do all it can to ensure the protection of human rights and the cultural, political, environmental and religious identity of the Tibetan people. The miscarriage of justice suffered by Tenzin Delek must be put right. I would therefore ask all Members to support this resolution.
Mr President, in the past, large and growing populations have often sought out sparsely populated and remote areas as living space. That is always at the expense of the freedom and the culture of the people already inhabiting that area, if the culture concerned is different from the dominant culture. Tibet, which, like its neighbours East Turkestan or Xinjiang, has, against the will of its people, for a long time been recognised internationally as part of China’s territory, is no exception. Chinese people from the densely populated central and eastern areas of the country have been colonising that country, and many newcomers have taken on the role of civil servant, policeman or soldier.
Opposition to this humiliating situation has been suppressed for many years with all, mainly violent, means. As is often the case in similar situations, it looks like the rulers in China do want the Tibetan territory but not the inhabitants.
I am no admirer of the traditional theocracy in the old pre-1951 Tibet, which temporarily managed, in practice, to defy the authority of a China that was for a long time ravaged by war. Even so, I find the present situation wholly unacceptable and it seems to me sensible that China should negotiate solutions with the Tibetans in exile in India, led by the Dalai Lama.
The problems are only growing if what the government terms as separatism is being punished with the death penalty or with a suspended death penalty. That also applies if prisoners are kept in isolation and tortured. A country that is into that kind of practice should certainly be prohibited from buying weapons from the EU Member States. Where relations with China are concerned, the main consideration for the Commission and Council should not be that this is a large country with a fast growing economy. Indeed, this is a country that refuses to release colonised peoples, puts economic growth above everything else and moreover, violates human rights.
If Europe makes it clear that we do not consider this Chinese policy acceptable as a matter of course, then that would be a contribution to the much-needed change.
Mr President, nearly two years ago, this House did everything in its power to prevent the execution of two Tibetans, Tenzin Delek Rinpoche and Lobsang Dhondup. Despite the resolution we adopted unanimously, despite appeals from all over the world and demonstrations held in front of national parliaments, despite numerous vigils held by volunteers and despite strong protests voiced by diplomats, Lobsang Dhondup was executed in January 2003. His teacher, the highly-regarded lama Tenzin Delek Rinpoche, is facing the same fate in a matter of days, as his two-year reprieve will come to an end in two weeks’ time on 2 December. Rinpoche is still treated like a terrorist by the Chinese authorities, which continue to refuse him a proper trial and independent legal representation. His alleged confession to involvement in the bomb attacks was forced out of him, and his state of health is unknown after several reports of torture. The solitary confinement in which he is kept is a clear violation of the UN Convention against Torture.
I concur with the view held by the three previous speakers, namely that our remaining silent would be the worst thing that could happen to a culture and a people we value. The real reason why Rinpoche has been imprisoned is his enormous influence on the population and his support for the Dalai Lama, which certain Chinese hardliners found intolerable.
On behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, I call on the European institutions to bring more pressure to bear on the Chinese authorities. I should like to remind Mr Figel’’ that this case must be raised at the EU-China Summit on 8 December, by which time it will hopefully not be too late. I should also like to remind the Council that this House has repeatedly made joint calls for a special representative for Tibet, who would be able to make a productive contribution to the finding of a peaceful solution. In 2008, the People’s Republic of China will host the Olympic Games, and the country is a permanent member of the UN Security Council. Yet how is China to gain trust or approval if it does not observe human rights or respect minorities?
We have had some experience of this in this House since Monday. People have joined in creating a mandala; people have been meditating. The monks who led them in these activities took the opportunity to tell us about their culture in Tibet, and what it would mean if it were to be destroyed, if it were no longer possible to speak in one’s native tongue in one’s homeland, and if visible manifestations of culture and religion were to be forbidden – this would be the worst thing that could happen. I was delighted that many Members of this House, including the previous speakers, as well as assistants, journalists and many visitors, were present at the creation of this mandala, which has just been completed.
We greatly welcome the fact that China has made some progress, such as initiating dialogue with representatives of the Dalai Lama and releasing, after decades of martyrdom in various prisons, the nun Ngawang Sangdrol, whom we were delighted to welcome to the European Parliament, having, indeed, played a part in her release. Yet is this to be the end of such a reasonable approach? Is it appropriate, in such a context, for sentences to be passed which have no kind of legal basis? Ladies and gentlemen, let us use all our power and influence to ensure that the death sentence against Tenzin Delek Rinpoche is not carried out, and that he is given a fair trial in the presence of independent observers. The Chinese authorities must no longer resist the voice of common sense.
Mr President, ladies and gentlemen, the situation being what it is, it is difficult to discuss the fate of Tibet and the fate of the Tibetan people without emotion and without personal involvement. The Tibetan people live in unique circumstances imposed by nature and have always been somewhat isolated from the surrounding world. They have developed a unique culture and a unique approach to international affairs. Yet for several decades, the Tibetan people have been subjected to fierce persecution by China, an imperialist and Communist country that took advantage of the fact that Tibet has never aspired to any kind of special international standing. Given the unique circumstances imposed by nature I mentioned earlier, Tibet has never seen any reason to send ambassadors to other countries or to aspire to any kind of international standing. In consequence of this, China declared it to be a state and a nation without sovereignty and without any right to sovereignty. The Tibetan nation and state did indeed have a right to sovereignty, but not in the sense in which this is generally understood in Europe. We are in the habit of recognising states if they have their own ambassadors and diplomatic representations and take part in international conferences.
We cannot condone the unlawful actions of the Chinese authorities, as a result of which this peaceful nation has become a victim of Chinese imperialism. What we are now witnessing is the infliction of violence on this peaceful nation, a violence that is escalating and causing the mass exodus of Tibetans to Europe and to other countries round the world. We cannot condone the wholesale persecution of a peaceful society and the destruction of this society’s culture, language and religion. Nowadays, the world today is prepared to turn a blind eye to a great many wicked acts, provided these acts are committed by those who provide economic contracts and who offer the chance of some kind of material benefit. The House should not accept moral principles of this kind, principles held by people who would agree to a nation being eradicated from the international arena provided they gained some small material benefit. It might not even be that small a benefit; it might actually be quite considerable. We have tabled a joint motion for a resolution intended as an appeal to all the EU governments and those who will participate in the EU-China summit to ensure that China puts a stop to such persecution. In particular, we appeal for action to be taken on a very topical case involving a prisoner of conscience. We call for the release of the monk Tenzin Delek Rinpoche.
. Mr President, I sympathise with the people of Tibet. They lost their independence and cultural identity when columns of uninvited troops came over the border. Tibetans were forced to comply with foreign regulations aimed at changing their traditions and eliminating their country. I sympathise because the United Kingdom lost its independence and identity when a referendum on trade turned out to be a political take-over. Uninvited foreign regulations poured over the border attempting to change traditions and eliminate the country.
I support the Tibetans in their peaceful struggle to leave the grip of China and hope that they will pray for the people of the UK in their struggle to leave the dead hand of the European Union. I respect the peaceful objectives of the Buddhist tradition of Tibet and realise that the rest of the world has much to learn from them.
On Monday, the President told this Parliament that the First World War, a war in which both of my grandfathers defended their country, was a civil war. This is an untruth. I am aware that Tibet's proud history is also being rewritten by the same species of bureaucrat. If you do not learn from history, you are doomed to repeat it.
I can only offer a little 1940's anglicised Latin in sympathy which I believe follows the Buddhist teachings, – don't let the bastards grind you down.
Mr President, ladies and gentlemen, the sentence from the Sichuan court ought not to have attracted the attention of the international press, since this is only one in a long line of death sentences imposed by the Beijing regime during the course of the long history of repression by the Chinese police of the Tibetan domestic struggle.
One of the many – too many – ugly stories of common, ordinary, everyday violation of human rights. However, this was not how this story went. Tenzin Delek Rinpoche is an emblem: he is an important lama of Lithang county in Kardze, arrested in 2002 just after an attack in Chengdu. The procedures during the trial were clearly far from complying with international standards and the suspension of the death sentence is due to expire in two weeks’ time.
Tenzin is a Buddhist monk who is very popular among Tibetans for his unshakable loyalty to the Dalai Lama, which he has openly professed on many occasions, and for always having refused to recognise the Panchen Lama chosen by Beijing in 1995. He is therefore a symbol that China wishes to eliminate and destroy.
Europe should, especially within the framework of the forthcoming bilateral summit, forcefully demand that the death sentence imposed on Tenzin be lifted and, in more general terms, call for a moratorium on executions. Let us raise our voices, Commissioner Figel’, to prevent the umpteenth bloody, unjust, gory insult to Tibet and the Tibetans.
. Mr President, I should like to express my appreciation of the contribution being made by the European Parliament and its role in raising awareness through the activities it organises or provides space for, for instance here in Strasbourg.
Respect for human rights in Tibet is a strong concern of the European Union and, as Mrs Lichtenberger said, 'a key item' on the agenda of the EU-China human rights dialogue. I fully share the view of Mr Mann that freedom of conscience is first among political freedoms. The European Union has on several occasions expressed concerns about individual cases in Tibet. The EU Troika raised the situation of Tenzin Delek Rinpoche in Beijing in September in the last round of the EU-China human rights dialogue and also in an ad hoc approach to the Chinese Ministry of Foreign Affairs on Monday this week, asking for information about his whereabouts and state of health. The Union expressed the hope that the death sentence imposed on him will not be upheld and called for a judicial review of the case.
The European Union is fully committed to following this issue very closely. The execution of Tenzin Delek Rinpoche would send a very negative signal, clearly damaging the credit recently gained by the Chinese government through recent gestures such as the visit of special envoys of the Dalai Lama to Tibet, which were warmly welcomed by the international community. It would also be a very bad sign for EU-China relations, at a time when we are preparing for our annual summit.
More generally, as part of its overall policy on Tibet, the European Union has called for many years and will continue to call for the establishment of a direct dialogue between the Dalai Lama and the Chinese authorities, as the only realistic way to find a lasting solution to the question of Tibet.
We consider the recent third visit of the Dalai Lama special envoys to China to be an encouraging sign of progress. In its dialogue with China, the European Union has already regularly expressed concern about the extensive use of the death penalty, referring to its long-standing position in favour of abolition. It has continued to press hard for at least the introduction of a moratorium. In the fight against terrorism, it has also stressed that this fight can only be successful if it is firmly rooted in respect for fundamental principles governing international relations, particularly as regards safeguarding human rights.
Thank you, Commissioner.
The vote will take place at the end of the debates.
The debate is closed.
The next item is the debate on seven motions for resolutions on Human Rights in Eritrea.
Mr President, ladies and gentlemen, the situation in Eritrea is escalating by the day. Painful as it is to say so, the reports we are receiving are getting increasingly alarming and increasingly tragic. No longer is the opposition merely being persecuted; its members are being locked up. Young conscientious objectors are being locked up, threatened with death, and – or so it is reported – even shot in large numbers.
There is no longer such a thing as freedom of the press in Eritrea, where independent newspapers have been closed down. The country is fifth to last in the world press freedom ranking drawn up by Reporters without Borders.
It is not only international protest which is now needed in Eritrea, but dialogue with civil society within the country itself, as the only way in which a peaceful coexistence can and will be re-established in the country is by sitting all the participants down at one table and endeavouring to reopen the channels of dialogue.
The situation is tragic in the extreme, and I would ask you all to vote in favour of our motion for a resolution.
Mr President, Eritrea has not had a fortunate history but I do not recall anything in its recent past which has been as atrocious as the situation is now.
Looking at the motion, one finds that my country, Malta, and Libya find their place in the resolution. It was a great misfortune that some time ago a substantial number of Eritreans were forcibly repatriated to Eritrea. It was unfortunate because they did not have enough documentation that would have allowed them to apply for refugee status. They did not want to do this as at the time Malta was not part of the European Union and their original intention was to go to Italy. Although technically Malta was right, it was certainly not morally right.
We now know that the fate of those Eritreans, through reports from one or two survivors who have managed to escape their country again, has been terrible. Many were incommunicado, many were tortured. An eye-witness has even said that a number have died or been murdered. I believe that, when faced with such a situation, the European Union has to take a different attitude to such a country. There should be no further dialogue because dialogue is not understood. Dialogue has broken down. We have to assert ourselves in a way whereby the Eritreans come to see the need for the European Union. Financial help and all forms of assistance may be withdrawn.
Ladies and gentlemen, if we are to discuss the state of human rights in Eritrea, we must first ask ourselves what kind of standard it can be compared against. We frequently talk of universal human rights, but I am not sure that our European understanding of such rights can always be applied in all countries throughout the world and in all cultural contexts. In spite of this, however, it must be said that for a number of years now we have witnessed attempts by some of the most reactionary regimes to use their support to promote the development of hotbeds of obscurantism and militant Islam in certain areas of the world, as well as to bring about a military solution to border disputes, for example in the case of Eritrea and Ethiopia.
Although attempts were made in the past to establish democratic principles and peaceful cooperation with its neighbours, the situation in Eritrea has now become a great deal more complex, and there is a gradual deterioration in the majority of fields monitored by international organisations. Poor infrastructure, low levels of literacy among the population, a slow rate of economic growth and religious obscurantism are culminating in moves to draft more young people into the armed forces, with the response to such moves being attempts to leave the country.
Whatever standards of human rights we apply, such a state of affairs cannot be passed over in silence. We must not stand idly by while members of the Eritrean parliament and foreign journalists are held in prison without any kind of formal charge, while freedoms laid down in Eritrea’s Constitution are violated, and while the fundamental requirements of international human rights conventions are contravened. We must take action in accordance with Article 96 of the Cotonou Agreement, as already referred to by Commissioner Figel’. The motion for a resolution which has been tabled is a first step on the path towards change, as well as an attempt to help find a resolution to what appears to be a dead-end situation in one of the world’s poorest countries. I therefore call on you to vote in favour of this resolution.
Mr President, ladies and gentlemen, our debate today is focusing on the dramatic situation in Eritrea. One should rather say the dramatic situation which we are also faced with in Eritrea, as we face drastic developments of this kind in many African countries. In his speech yesterday to this House, President Mbeki gave a long list of African trouble spots, a list which it would have been impossible to give in full, although I do believe that the omission of Zimbabwe was not – unfortunately – a coincidence.
Today, then, sees our debate on Côte d’Ivoire being followed by one on Eritrea, a country which has not been independent for all that long and which has already been involved in a bloody border dispute with its larger neighbour, Ethiopia. The country’s interior is equally divided, and the 1997 Constitution, under which civil rights, including religious freedom, are guaranteed, is not worth the paper on which it is written. Eleven former members of parliament, the ‘Asmara 11’, have been imprisoned since September 2001 without any charges against them. The African Human Rights Commission called for their release in March 2004, and it is a positive development to hear such calls coming from Africa itself.
Journalists have been arrested, and, as has already been said, the country occupies the unenviable position of fifth to last in the world press freedom ranking. We are calling for respect for human rights, including those of all prisoners, and in particular those of the juveniles arrested on 4 November, who must also be allowed contact with lawyers and relatives.
In particular, we are calling on the Council and the Commission to initiate the consultation procedure provided for under Article 96 of the Cotonou Agreement, with the aim of preventing a regime of this kind from profiting from the privileges granted under this Agreement.
At the same time, we must step up humanitarian aid and also give more support to all non-state actors fighting for no more and no less than the noble text of the 1997 Constitution.
Mr President, the political dialogue which the European Union is having with the Eritrean authorities locally is being dominated by the worrying situation in terms of religious freedom. That was the Dutch Government’s response on 6 May of this year to broadly-based parliamentary questions on religious freedom in Eritrea. The draft resolution does not do justice to this important communication by the Presidency-in-Office of the Council, and I very much regret that. Let us remind ourselves of the key facts.
Firstly, general freedom of religion is enshrined in the Eritrean constitution. Secondly, a government decree of May 2002, however, prescribes the registration of all religious groups. Thirdly, this registration does not apply, though, to four of those religious groups, namely the Orthodox Christians, Muslims, Catholics and members of the Evangelical Church of Eritrea. Fourthly, many small Protestant churches were for years refused registration, their prayer houses being officially closed. Fifthly, according to a recent report of the US Administration, probably more than 200 members of non-registered groups are currently being detained. Sixthly, the Eritrean police is forcing members of non-registered churches to sign statements in which they renounce their religious convictions.
Mr President, Commissioner, there is no shred of religious freedom in Eritrea. That is why I hope that the European Union will continue to pull out all the stops, preferably in tandem with the US Administration, which has given evidence of equal involvement in the case of serious violations of religious freedom in Eritrea. Indeed, this is an excellent opportunity to give shape to trans-Atlantic cooperation in a bid to uphold western values, which is desperately needed in the European Union of 2004.
. Mr President, Eritrea is a small country in Eastern Africa with four and a half million people, which only secured its independence in 1993 from Ethiopia after a bitter 30-year struggle. It then, foolishly, rapidly went on to fight another conflict, first with Yemen over fishing grounds around the Hanish Islands, and then in 1998, with Ethiopia again over disputed border territory. The latter dispute was only resolved in June 2000 after the loss of some 70 000 lives.
To date, Ethiopia refuses to accept the award of the village of Badme to Eritrea by the International Border Commission, and there is a 4 200-strong UN peace mission at the border, although their work is made difficult by Ethiopia's failure to permit demarcation and Eritrea's restrictions on UN actions.
Eritrea is a very poor country and alone in Africa – the other exception being the Democratic Republic of Congo – in postponing indefinitely the elections promised by President Afeworki's so-called transitional government under the 1997 Constitution and originally scheduled for December 2001. With this has come press censorship and imprisonment of journalists, including recently a Swedish citizen. The ruling People's Front for Democracy – a bit of a misnomer, I must say – remains the only legal party. However, a new party formed by exiles is the People's Liberation Front Democratic Party and this was established in 2002.
Amnesty International describes the human rights abuses as appalling and catalogues the regular torture of political prisoners, including the Asmara-11 group of former parliamentarians. Recently, prisoners have been allegedly executed at the Adi Abeto military prison and the government of Sudan – itself a government not known for respect for human rights – now accuses Eritrea of aiding the Darfur rebels and their groupings.
This country is in a tragic mess and my Group, the PPE-DE, calls upon the new Barroso Commission, confirmed in office today, to demonstrate its commitment to democracy and human rights in Africa by invoking the procedures under Article 96 of the Cotonou Agreement and to see what further actions need to be taken to restore the rule of law and freedom to this country.
. Mr President, distinguished Members of Parliament, I appreciate your contributions, which were completely unequivocal. The Commission shares your views and is greatly concerned at the Eritrean Government's tightening of its grip in the area of human rights.
The government is introducing restrictions on freedom of expression and the right to information, association and movement. Some of these points have been elaborated by Mrs Lichtenberger and Mr Kohlíček. The Commission regrets that there are no indications that democratic reforms will be introduced in the foreseeable future.
The restriction of religious freedom is part of the overall trend of severely restricting civil and political rights in Eritrea. The Commission is aware of recent reports from different international partners to the effect that the Eritrean government has violated human and religious rights and is restricting freedom of worship for some religious minorities. According to various sources of information, the government has harassed, arrested and detained members of non-approved religious groups, such as Jehovah's Witnesses, and adherents of the Baha'i faith.
On 4 November, the Commission witnessed events in Asmara during which Eritrean security forces indiscriminately arrested thousands of youths suspected of evading military conscription. These arrests took place in the streets, shops and offices, at roadblocks and in homes. Those arrested are being held in army prisons and are thought to be at serious risk of ill treatment. Reports say that some have been shot dead and that many more were wounded following a disturbance at one prison. Relatives and lawyers have no access to the prisoners.
So what is being done? The Commission is endeavouring to address the problem through support for NGO projects in Eritrea in the areas of human and civil rights awareness, strengthening of civil society organisations and independent media. Eritrea is a focal country under the European initiative for democracy and human rights and is allocated EUR 1.6 million per year from this budget line. It has been difficult though to identify civil society and human rights projects because of the weak capacity of local civil society and the fragile political situation.
Secondly, the Commission considers that we are seeing a pattern of human rights violations and, in coordination with Member States, is closely following developments. The Commission is analysing the situation and will soon present proposals on the basis of Cotonou Agreement, as was called for by Mr Kohlíček, Mr Gahler and Mr Tannock. However, the Commission must emphasise that it has been very difficult to establish dialogue with the government of Eritrea. Now that it has been established, the Commission considers that it should be pursued with a view to seeking improvements in the internal situation and external relations. We wish to avoid threats and feel that confidence-building is more likely to contribute to an improvement of the human rights situation. The Commission will continue, as part of this dialogue, to address human rights violations, and in particular the case of the so-called Asmara-11 group and the continued detention of independent journalists.
In conclusion, on regional relations, the European Union is anxious, as a witness to the Algiers agreement on the solution of the border dispute between Ethiopia and Eritrea, to maintain open, balanced and measured dialogue with both parties.
Thank you, Commissioner.
The vote will take place next.
The debate is closed.
We shall proceed to the vote on the motions for resolutions debated this afternoon.
(1)
Mr President, we propose the inclusion in this resolution of item 20 of the excellent report tabled yesterday by Mr Romeva i Rueda, on the lifting of the arms embargo on China. If you will allow me, I would like to read out the text of this item; ‘calls on the Council and the Member States to maintain the EU embargo on trade in arms with the People’s Republic of China and not to weaken the existing national limitations on such arms sales; considers that this embargo should be maintained until such time as the EU has adopted a legally binding Code of Conduct on Arms Exports and the People’s Republic of China has taken concrete steps towards improving the human rights situation in that country, inter alia by ratifying the UN Covenant on Civil and Political Rights and by fully respecting the rights of minorities’. That is the original wording, which met with general approval, and so we propose that it be included at this point.
Before voting on Mr Mann’s oral amendment, does anybody object to the presentation of the amendment?
(2)
(3)
I declare the session of the European Parliament adjourned.